Exhibit 10.1
 
Published Deal CUSIP Number: 726504AG8
Published Revolver CUSIP Number: 726504AH6

EXECUTION COPY
CREDIT AGREEMENT
Dated as of August 19, 2011
among
PLAINS ALL AMERICAN PIPELINE, L.P.,
and
CERTAIN SUBSIDIARIES OF
PLAINS ALL AMERICAN PIPELINE, L.P.
From Time to Time Party Hereto
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
BNP PARIBAS, DNB NOR BANK ASA, JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS, DNB NOR MARKETS, INC., J.P. MORGAN SECURITIES LLC and
WELLS FARGO SECURITIES, LLC,
as
Joint Lead Arrangers and Joint Book Managers
Senior Unsecured
Revolving Credit Facility
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1    
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    30  
1.03 Accounting Terms
    31  
1.04 Rounding
    31  
1.05 Times of Day
    32  
1.06 Exchange Rates; Currency Equivalents
    32  
1.07 Letter of Credit Amounts
    32  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    32    
2.01 Committed Loans
    32  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    33  
2.03 Letters of Credit
    35  
2.04 Swing Line Loans
    45  
2.05 Prepayments
    49  
2.06 Termination or Reduction of Commitments
    50  
2.07 Repayment of Loans
    51  
2.08 Interest
    51  
2.09 Fees
    52  
2.10 Computation of Interest and Fees
    53  
2.11 Evidence of Debt
    53  
2.12 Payments Generally; Administrative Agent’s Clawback
    53  
2.13 Sharing of Payments by Lenders
    56  
2.14 Extension of Maturity Date
    56  
2.15 Designated Borrowers
    58  
2.16 Increase in Commitments
    59  
2.17 Cash Collateral
    60  
2.18 Defaulting Lenders
    62  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    64    
3.01 Taxes
    64  
3.02 Illegality
    69  
3.03 Inability to Determine Rates
    70  
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
    70  
3.05 Compensation for Losses
    72  
3.06 Mitigation Obligations; Replacement of Lenders
    73  
3.07 Survival
    74  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    74    
4.01 Conditions Precedent to Initial Credit Extension
    74  
4.02 Conditions to all Credit Extensions
    76  

i 



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    77    
5.01 Existence, Qualification and Power
    77  
5.02 Authorization; No Contravention
    77  
5.03 Governmental Authorization; Other Consents
    77  
5.04 Binding Effect
    77  
5.05 Financial Statements; No Material Adverse Effect
    78  
5.06 Litigation
    78  
5.07 Environmental Compliance
    78  
5.08 ERISA Compliance
    78  
5.09 Margin Regulations; Investment Company Act
    79  
5.10 Disclosure
    80  
5.11 Compliance with Laws
    80  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    80    
6.01 Financial Statements
    80  
6.02 Certificates; Other Information
    81  
6.03 Notices
    82  
6.04 Payment of Taxes, Etc
    83  
6.05 Preservation of Existence, Etc
    83  
6.06 Maintenance of Properties
    83  
6.07 Maintenance of Insurance
    83  
6.08 Compliance with Laws
    83  
6.09 Books and Records
    84  
6.10 Inspection Rights
    84  
6.11 Use of Proceeds
    84  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    84    
7.01 Liens
    84  
7.02 Indebtedness
    87  
7.03 Fundamental Changes; Dispositions
    87  
7.04 Restricted Payments
    88  
7.05 Transactions with Affiliates
    88  
7.06 Burdensome Agreements
    88  
7.07 Use of Proceeds
    89  
7.08 Consolidated Leverage Ratio
    89  
7.09 Unrestricted Subsidiaries
    90  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    91    
8.01 Events of Default
    91  
8.02 Remedies Upon Event of Default
    94  
8.03 Application of Funds
    94  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    95    
9.01 Appointment and Authority
    95  
9.02 Rights as a Lender
    95  

ii 



--------------------------------------------------------------------------------



 



          Section   Page  
9.03 Exculpatory Provisions
    95  
9.04 Reliance by Administrative Agent
    96  
9.05 Delegation of Duties
    97  
9.06 Resignation or Removal of Administrative Agent
    97  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    98  
9.08 No Other Duties, Etc
    98  
9.09 Administrative Agent May File Proofs of Claim
    98  
9.10 Collateral Matters
    99  
 
       
ARTICLE X. CONTINUING GUARANTY
    99    
10.01 Company Guaranty
    99  
10.02 Rights of Lenders
    100  
10.03 Collateral Matters
    100  
10.04 Obligations Independent
    101  
10.05 Subrogation
    101  
10.06 Termination; Reinstatement
    101  
10.07 Subordination
    101  
10.08 Stay of Acceleration
    102  
10.09 Condition of Designated Borrowers
    102  
 
       
ARTICLE XI. MISCELLANEOUS
    102    
11.01 Amendments, Etc
    102  
11.02 Notices; Effectiveness; Electronic Communication
    103  
11.03 No Waiver; Cumulative Remedies; Enforcement; Nature of Obligations
    106  
11.04 Expenses; Indemnity; Damage Waiver
    106  
11.05 Payments Set Aside
    109  
11.06 Successors and Assigns
    109  
11.07 Treatment of Certain Information; Confidentiality
    114  
11.08 Right of Setoff
    115  
11.09 Interest Rate Limitation
    116  
11.10 Counterparts; Integration; Effectiveness
    116  
11.11 Survival of Representations and Warranties
    117  
11.12 Severability
    117  
11.13 Replacement of Lenders
    117  
11.14 Governing Law; Jurisdiction; Etc
    118  
11.15 Waiver of Jury Trial
    119  
11.16 No Advisory or Fiduciary Responsibility
    119  
11.17 No Recourse to Other Persons
    120  
11.18 Electronic Execution of Assignments and Certain Other Documents
    120  
11.19 USA PATRIOT Act
    120  
11.20 Time of the Essence
    121  
11.21 Judgment Currency
    121  
11.22 ENTIRE AGREEMENT
    121  
11.23 Reallocation of Outstanding Loans under Existing Credit Agreement
    121  

iii 



--------------------------------------------------------------------------------



 



          Section   Page  
SIGNATURES
    S-1  
 
       
SCHEDULES
       
 
       

             
 
    2.01     Commitments and Applicable Percentages
 
    2.01A     Canadian Bankers’ Acceptances
 
    5.03     Governmental Authorization; Other Consents
 
    5.06     Litigation
 
    5.07     Environmental Matters
 
    5.08     ERISA Matters
 
    5.11     Compliance with Laws
 
    11.02     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

         
 
      Form of
 
 
  A   Committed Loan Notice
 
  B   Swing Line Loan Notice
 
  C-1   Committed Loan Note
 
  C-2   Swing Line Note
 
  D   Compliance Certificate
 
  E-1   Assignment and Assumption
 
  E-2   Administrative Questionnaire
 
  F-1   Designated Borrower Request and Assumption Agreement
 
  F-2   Designated Borrower Notice

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of August 19, 2011,
among PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware limited partnership (the
“Company”), each Subsidiary of the Company from time to time and during the time
it is a party hereto pursuant to Section 2.15 (each such Subsidiary, a
“Designated Borrower” and, together with the Company, the “Borrowers”, and each,
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BNP PARIBAS, DNB NOR BANK ASA, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
     The Company has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Indebtedness” means, as to any Person, Indebtedness of any other
Person existing at the time such other Person is merged with or becomes a
Subsidiary of such specified Person (regardless of the form of the applicable
transaction by which such Person becomes a Subsidiary), in each case, existing
at the time of such acquisition and not incurred in contemplation of such
acquisition.
     “Acquisition Period” means the period beginning, at the election of the
Company, with the funding date of the purchase price for a Specified Acquisition
and ending on the earliest of (a) the third following fiscal quarter end,
(b) the Company’s receipt of proceeds of a Specified Equity Offering; and
(c) the Company’s election in writing to terminate such Acquisition Period.
     “Additional Commitment Lender” has the meaning specified in
Section 2.14(d).
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.06.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders pursuant to Section 11.02.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders. The
initial Aggregate Commitments as of the Closing Date are $1,600,000,000.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and
purchase and accept Canadian BA’s and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

                                  Applicable Rate                      
Eurocurrency Rate Loans,     Base Rate Loans and   Pricing   Debt Ratings    
Facility     Letters of Credit and     Canadian Prime   Level   S&P/Moody’s    
Fee     Canadian BA’s     Rate Loans  
1
  BBB+/Baa1 or higher     0.175 %     1.075 %     0.075 %
2
  BBB/Baa2     0.200 %     1.300 %     0.300 %
3
  BBB-/Baa3     0.250 %     1.375 %     0.375 %
4
  BB+/Ba1     0.300 %     1.450 %     0.450 %
5
  BB/Ba2 or lower     0.350 %     1.650 %     0.650 %

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one Pricing Level, then the Pricing Level for the higher of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level 1 being the highest
and the Debt Rating for Pricing Level 5 being the lowest); (b) if the respective
Debt Ratings issued by the foregoing rating agencies differ by more than one
Pricing Level, then the Pricing Level that

2



--------------------------------------------------------------------------------



 



is one Pricing Level lower than the Pricing Level of the higher Debt Rating
shall apply; (c) if the Company has only one Debt Rating, the Pricing Level
equal to that of such Debt Rating shall apply; and (d) if the Company does not
have any Debt Rating, then the Administrative Agent and the Company shall
negotiate in good faith to amend the definition of Applicable Rate to reflect
such change in circumstances, and until such time as the Administrative Agent
and the Company shall reach agreement with respect thereto, Pricing Level 5
shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.02(d) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
     “Applicable Time” means, with respect to any borrowings and payments in
Canadian Dollars, the local time in the place of settlement for Canadian Dollars
as may be determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
     “Applicant Borrower” has the meaning specified in Section 2.15.
     “Approved Fund” means any Fund that is solely administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Arrangers” means each of Merrill Lynch, BNP Paribas, DnB NOR Markets,
Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, in its
capacity as co-lead arranger and joint book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds solely managed by the same
investment advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

3



--------------------------------------------------------------------------------



 



     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations and cash flows
for such fiscal year and partners’ capital of the Company and its Subsidiaries,
including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and
Insolvency Act, R.S.C. 1985, c. B-3, as amended, including the regulations made
and, from time to time, in force under that Act.
     “Bank of America” means Bank of America, N.A.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate in
effect on such day as determined pursuant to clause (b) of the definition
thereof plus 1.00%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means (i) a Committed Loan that bears interest based on
the Base Rate or (ii) a Swing Line Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.
     “Board” shall have the meaning given that term in the last paragraph of the
definition of the term “Change of Control.”
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

4



--------------------------------------------------------------------------------



 



where the Administrative Agent’s Office with respect to Obligations denominated
in Dollars is located, and
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
Eurocurrency market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Canadian Dollars, means any such day on which dealings
in deposits in Canadian Dollars are conducted by and between banks in the London
or other applicable offshore interbank market for Canadian Dollars; and
     (c) if such day relates to any fundings, disbursements, settlements and
payments in Canadian Dollars in respect of a Eurocurrency Rate Loan denominated
in Canadian Dollars, or any other dealings in Canadian Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), or any other dealings in Canadian Dollars to
be carried out pursuant to this Agreement, including Canadian BA’s, means any
such day on which banks are open for foreign exchange business in Toronto,
Canada.
     “Canadian BA Discount Proceeds” means, in respect of any Canadian Banker’s
Acceptance, an amount (rounded to the nearest full cent, with one half of one
cent being rounded up) calculated on the applicable funding date equal to the
face amount of such Canadian Banker’s Acceptance multiplied by the price, where
the price is calculated by dividing one by the sum of one plus the product of
(a) the Canadian BA Discount Rate applicable thereto expressed as a decimal
fraction multiplied by (b) a fraction, the numerator of which is the term of
such Canadian Banker’s Acceptance and the denominator of which is 365, rounded
to the nearest multiple of 0.001%.
     “Canadian BA Discount Rate” means, on the funding date for any Canadian BA,
(a) for any Lender named on Schedule I to the Bank Act (Canada), the CDOR on the
applicable funding date; or, if such rate is not available, the average of the
rates advised by the Canadian Schedule I Reference Lenders to the Administrative
Agent, determined in accordance with normal market practices, as being the
discount rate of such Canadian Schedule I Reference Lenders on such funding date
for Canadian bankers’ acceptances having a comparable face amount and maturity
date; and (b) for any other Lender, the lesser of (i) the average of the rates
advised by the Canadian Non-Schedule I Reference Lenders to the Administrative
Agent, determined in accordance with normal market practices, as being the
discount rate of such Canadian Non-Schedule I Reference Lenders on such funding
date for banker’s acceptances of such Canadian Non-Schedule I Reference Lenders
having a comparable face amount and maturity date, and (ii) the CDOR on the
applicable funding date plus 0.10% per annum.
     “Canadian BA Equivalent Loan” has the meaning specified in Section 4(d) of
Schedule 2.01A.

5



--------------------------------------------------------------------------------



 



     “Canadian BA Fee” means, with respect to any Canadian BA, the amount
calculated by multiplying the face amount of such Canadian BA by the then
Applicable Rate applicable to Canadian BA’s, and then multiplying the result by
a fraction, the numerator of which is the duration of its term on the basis of
the actual number of days to elapse from the date of acceptance of such Canadian
BA by the accepting Lender to the maturity date of such Canadian BA and the
denominator of which is the number of days in the calendar year in question.
     “Canadian Bankers’ Acceptance” or “Canadian BA” means a non-interest
bearing bill of exchange on the Administrative Agent’s usual form (or a bill of
exchange within the meaning of the Bills of Exchange Act Canada), R.S.C. 1985,
c. B-5, as amended, or a depository bill within the meaning of the Depository
Bills and Notes Act (Canada), denominated in Canadian Dollars, drawn by or on
behalf of a Designated Borrower, for a term selected by such Designated Borrower
of either one, two, three or six months (as reduced or extended by the
Administrative Agent, acting reasonably, to allow the maturity thereof to fall
on a Business Day) payable in Canada, and accepted by a Lender in accordance
with this Agreement.
     “Canadian Dollars” and “C$” means the lawful currency of Canada.
     “Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, in each case, in accordance with normal banking industry practice using
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Canadian Dollars with Dollars.
     “Canadian Dollar Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $600,000,000. The Canadian Dollar Sublimit is part of,
and not in addition to, the Aggregate Commitments.
     “Canadian Non-Schedule I Reference Lender” means each of Bank of America,
N.A., Canada Branch, JPMorgan Chase Bank, N.A. (Toronto Branch) and Wells Fargo
Capital Finance Corporation (Canada) (or such other or additional Lenders as may
be designated by the Administrative Agent and reasonably acceptable to the
Company).
     “Canadian Prime Rate” means, on any day, the greater of (a) the floating
annual rate of interest established from time to time by the Administrative
Agent in its sole discretion as the reference rate for determining interest
rates that it will charge to customers of varying degrees of credit worthiness
on commercial loans made in Canada in the lawful currency of Canada and
designated as its prime rate and (b) the CDOR for one month Canadian BA’s that
appears on the Reuters Screen CDOR Page at 10:00 a.m. Toronto time on that day,
plus 0.50% per annum.
     “Canadian Prime Rate Committed Loan” means any Committed Loan which bears
interest at a rate determined by reference to the Canadian Prime Rate.
     “Canadian Prime Rate Loan” means (i) a Canadian Prime Rate Committed Loan
or (ii) a Swing Line Loan that bears interest at a rate based on the Canadian
Prime Rate.

6



--------------------------------------------------------------------------------



 



     “Canadian Schedule I Reference Lenders” means The Bank of Nova Scotia, Bank
of Montreal and Royal Bank of Canada (or such other or additional Lenders as may
be designated by the Administrative Agent and reasonably acceptable to the
Company).
     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.
     “Cash and Carry Purchases” means purchases of Petroleum Products for
physical storage or in storage or in transit in pipelines which has been hedged
by either a NYMEX contract, an OTC contract, an Intercontinental Exchange
contract, or a contract for physical delivery.
     “Cash Collateralize” (i) with respect to Canadian BA’s, has the meaning
specified in Section 5(b) of Schedule 2.01A and (ii) otherwise means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, payment Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
     “CDOR” means for any day, and relative to Canadian BA’s having any
specified term and face amount, the discount rate per annum, calculated on the
basis of a year of 365 days equal to (i) the average rate per annum (as
determined by the Administrative Agent) for Canadian Dollar bankers’ acceptances
having the specified term and face amount (or a term and face amount as closely
as possible comparable to such specified term and face amount of the Canadian
BA) that appear on the Reuters Screen CDOR page “Canadian Interbank Bid BA Fee
Rates” (or such other page as the Administrative Agent shall nominate which
replaces that page for the purpose of displaying rates quoted for such Canadian
BA’s) at 10:00 a.m. (Toronto time) on the first day of such term, as reported by
the Administrative Agent or (ii) if such rate does not appear on such CDOR page
at 10:00 a.m. (Toronto time) on any such day, then CDOR will be determined by
the Administrative Agent as being the arithmetic average of the annual discount
rates of interest (rounded upward to the nearest whole multiple of 1/100 of 1%)
as of 10:00 a.m. (Toronto time) on the date at which the Lenders named on
Schedule I to the Bank Act (Canada) are then offering to purchase bankers’
acceptances accepted by them having the specified term and face amount (or a
term and face amount as closely as possible comparable to such specified term
and face amount) of the Canadian BA.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and

7



--------------------------------------------------------------------------------



 



Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall, in each case, be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
     “Change of Control” means the occurrence of any of the following events:
     (i) the acquisition of more than 50% of the Equity Interest in the general
partner of Plains AAP by a Person that is not a Current Owner if (x) the Equity
Interest held by such Person gives such Person the right to elect more than half
of the members of the Board, (y) such Person exercises its right to elect more
than half of the members of the Board and (z) giving effect to such election,
more than half of the members of the Board are not Continuing Directors;
     (ii) the general partner of Plains AAP shall cease to be, directly or
indirectly, the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of a majority of the general
partner interests of Plains AAP;
     (iii) Plains AAP shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of a majority of the limited liability company
interests of General Partner; or
     (iv) General Partner shall cease to be, directly or indirectly, the
beneficial owner (as defined above) of a majority of the general partner
interest of the Company.
As used herein, “Board” means the board of directors or equivalent body of the
general partner of Plains AAP; “Continuing Directors” means the members of the
Board elected, appointed or otherwise designated by a Current Owner or by the
Current Owners; “Current Owner” means (i) an owner, as of the effective date of
this Agreement, of an Equity Interest in the general partner of Plains AAP and
(ii) any Affiliate of such owner.
     “Closing Date” means the first date on which all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, (a) as to each Lender other than the Swing Line Lender,
such Lender’s obligation to (i) make Committed Loans to the Borrowers and accept
and purchase Canadian BA’s from Designated Borrowers pursuant to Section 2.01,
(ii) purchase participations in L/C Obligations, and (iii) purchase
participations in Swing Line Loans and (b) as to the Swing Line Lender, its
obligation to make Swing Line Loans to the Borrowers pursuant to Section 2.04;
in each case, in an aggregate principal amount the Dollar Equivalent of which at
any one time outstanding, does not exceed the Dollar amount set forth opposite
such Lender’s name on Schedule 2.01, as such amount may from time to time be
increased pursuant to Section 2.16 or decreased pursuant to Section 2.06, or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

8



--------------------------------------------------------------------------------



 



     “Committed Borrowing” means (i) a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Committed Loans, having the same Interest Period made by each
of the Lenders pursuant to Section 2.01, or (ii) the acceptance or purchase by
Lenders of Canadian Bankers’ Acceptances issued by a Designated Borrower under
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Note” means a promissory note made by the Borrowers in
favor of a Lender evidencing Committed Loans made by such Lender, substantially
in the form of Exhibit C-1.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
     “Companies’ Creditors Arrangement Act (Canada)” means the Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended, including the
regulations made and from time to time in force under that Act.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means the Guaranty of the payment Obligations of the
Designated Borrowers made by the Company under Article X in favor of the Lender
Parties.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Assets” means, as of any date of determination, the total
assets of the Company and its Subsidiaries as set forth on a consolidated
balance sheet of the Company and its Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.
     “Consolidated EBITDA” means, for any period, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income for such period: (i) all
interest charges and expenses, (ii) the provision for Federal, state, local and
foreign income taxes (or franchise taxes, to the extent based upon net income)
payable by the Company and its Subsidiaries (excluding, for the avoidance of
doubt, Unrestricted Subsidiaries), (iii) depreciation, depletion and
amortization expense, (iv) costs or expenses resulting from distributions or
redemptions of the Company’s units issued pursuant to the Company’s long-term
incentive plan, (v) any acquisition-related expenses deducted from Consolidated
Net Income and associated with (A) closed acquisitions or (B) any other
potential acquisitions that have not been abandoned (minus any
acquisition-related expenses covered by clause (B) that relate to (x) potential
acquisitions that have since been abandoned or (y) potential acquisitions that
have not been consummated within one year following the date such expense was
incurred (except that if the potential acquisition is the subject of a pending
purchase and sale agreement as of such one-year date, such one-year period of
time shall be extended until the first to occur of the termination of such
purchase and sale agreement or the first day following the closing of the
acquisition contemplated by such purchase and sale agreement)), and (vi) other

9



--------------------------------------------------------------------------------



 



non-recurring expenses of the Company and its Subsidiaries (excluding, for the
avoidance of doubt, Unrestricted Subsidiaries) reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries (excluding, for the avoidance of
doubt, Unrestricted Subsidiaries) and (ii) all non-cash items increasing
Consolidated Net Income; provided, that, only for purposes of determining
compliance with the financial covenants set forth in Section 7.08, if, since the
beginning of the period ending on the date for which Consolidated EBITDA is
determined, any Restricted Person shall have made any asset disposition or
acquisition, shall have consolidated or merged with or into any Person (other
than another Restricted Person), or shall have made any disposition or
acquisition of a Restricted Person or of any partial ownership interest in any
other Person, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period, and such calculation shall be determined in
good faith by a financial officer of the Company (and the Company will provide
to the Administrative Agent such supporting information as Administrative Agent
may reasonably request), without giving effect to any anticipated or proposed
change in operations, revenues, expenses or other items included in the
computation of Consolidated EBITDA, except cost reductions specifically
identified at the time of disposition, acquisition, consolidation or merger that
are attributable to personnel reductions, non-recurring maintenance and
environmental costs and allocated corporate overhead; provided, further,
Consolidated EBITDA may, as provided in Section 7.08, include Material Project
EBITDA Adjustments and PNGS EBITDA Adjustments.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
the sum of (without duplication): (i) the outstanding principal amount of all
Indebtedness which is classified as “long-term indebtedness” on a consolidated
balance sheet of the Company and its Subsidiaries on a consolidated basis
(excluding, for the avoidance of doubt, Unrestricted Subsidiaries) prepared as
of such date in accordance with GAAP (subject to year-end audit adjustments with
respect to non-year end periods) and any current maturities and other principal
amount in respect of such Indebtedness due within one year but which was
classified as “long-term indebtedness” at the creation thereof; (ii) the
outstanding principal amount of Indebtedness for borrowed money of the Company
and its Subsidiaries on a consolidated basis (excluding, for the avoidance of
doubt, Unrestricted Subsidiaries) outstanding under a revolving credit, term or
similar agreement (and renewals and extensions thereof); and (iii) the
outstanding principal amount of Indebtedness in respect of Capital Leases of the
Company and its Subsidiaries on a consolidated basis (excluding, for the
avoidance of doubt, Unrestricted Subsidiaries); provided, however, Consolidated
Funded Indebtedness shall not, if otherwise applicable, include (x) Indebtedness
in respect of letters of credit, (y) Indebtedness incurred to finance Cash and
Carry Purchases or (z) margin deposits.
     “Consolidated Leverage Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the trailing four quarter period ending on such
date, as Consolidated EBITDA may be adjusted pursuant to Section 7.08.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), the net

10



--------------------------------------------------------------------------------



 



income of the Company and its Subsidiaries (excluding, for the avoidance of
doubt, Unrestricted Subsidiaries) for that period, including any cash dividends
or distributions actually received from any Unrestricted Subsidiaries or other
Persons during such period, limiting net income attributed to any
non-wholly-owned consolidated Subsidiary to a proportional amount of such
Subsidiary’s net income equal to the Company’s direct or indirect ownership
interest therein. “Consolidated Net Income” shall not include (i) any gain or
loss from the sale of assets other than in the ordinary course of business,
(ii) any non-cash gains or losses resulting from mark to market activity as a
result of the implementation of SFAS 133 or EITF 98-10 or (iii) any
extraordinary gains or losses. In addition, “Consolidated Net Income” shall not
include the cost or proceeds of purchasing or selling options which are used to
hedge future activity, until the period in which such hedged future activity
occurs.
     “Consolidated Net Tangible Assets” means, as of any date of determination,
the Consolidated Assets of the Company and its Subsidiaries, after deducting
therefrom: (a) all current liabilities, excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt; and
(b) the book value (net of any applicable reserves and accumulated amortization)
of all goodwill, trade names, trademarks, patents and other like intangible
assets, excluding fifty percent (50%) of goodwill attributed to the PPX
Acquisition, all as set forth, or on a pro forma basis would be set forth, on
the consolidated balance sheet of the Company and its Subsidiaries for the
Company’s most recently completed fiscal quarter, prepared in accordance with
GAAP.
     “Consolidated Net Worth” means, at any date of determination, the sum of
(a) preferred stock (if any), (b) par value of common stock, (c) capital in
excess of par value of common stock, (d) partners’ capital or equity and
(e) retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.
     “Consolidated Total Capitalization” means the sum of (a) Consolidated
Funded Indebtedness and (b) the Company’s Consolidated Net Worth.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors,

11



--------------------------------------------------------------------------------



 



moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means, at any time during a Default Rate Period, (a) when
used with respect to Obligations other than Letter of Credit Fees and Canadian
Prime Rate Loans, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Eurocurrency Rate Loan plus 2% per annum, (b) when
used with respect to Canadian Prime Rate Loans, an interest rate equal to
(i) the Canadian Prime Rate plus (ii) the Applicable Rate applicable to Canadian
Prime Rate Loans plus (iii) 2% per annum, and (c) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
     “Default Rate Period” means (a) any period during which an Event of
Default, other than pursuant to Section 8.01(a), is continuing, provided that
such period shall not begin until notice of the commencement of the Default Rate
has been given to the Company by the Administrative Agent upon the instruction
by the Required Lenders and (b) any period during which any Event of Default
pursuant to Sections 8.01(a) is continuing unless the Company has been notified
otherwise by the Administrative Agent upon the instruction by the Required
Lenders.
     “Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any of its
funding obligations hereunder in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within two Business Days of
the date required to be funded by it hereunder, or has failed to make any
payment to the Administrative Agent required under Section 3.01(c)(ii) within
the time specified therein, and the Administrative Agent shall have exercised
its indemnification right against any Borrower pursuant to the second sentence
of Section 3.01(c)(i), (b) has notified the Company or the Administrative Agent
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within two Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs

12



--------------------------------------------------------------------------------



 



of attachment on its assets or permit such Lender (or Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender.
     “Depository Bills and Notes Act (Canada)” means the Depository Bills and
Notes Act (Canada), S.C. 1998, c. 13, as amended, including the regulations made
and, from time to time, in force under that Act.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $600,000,000. The Designated Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Designated Borrower Notice” has the meaning specified in Section 2.15.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.15.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, in accordance with normal banking industry practice using the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Canadian Dollars.
     “Domestic Subsidiary” means any Subsidiary that is organized under the Laws
of the United States, a State thereof or the District of Columbia.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination, excluding, however, all
debt securities convertible into or exchangeable

13



--------------------------------------------------------------------------------



 



for shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or acquisition from such
Person of such shares (or such other interests).
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
     “Eurocurrency Rate” means:

     (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 12:00 p.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 12:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

     (b) for any interest calculation with respect to a Base Rate Loan or a
Swing Line Loan based on the Eurocurrency Rate on any date, the rate per annum
equal to (i) BBA LIBOR,

14



--------------------------------------------------------------------------------



 



at approximately 12:00 p.m., London time on such date for Dollar deposits being
delivered in the London interbank market for a term of seven days (or if a term
of seven days is unavailable then a term of one month) commencing that day or
(ii) if such published rates are not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made, continued or
converted and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

     “Eurocurrency Rate Committed Loan” means a Committed Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Eurocurrency Rate Loans may be denominated in Dollars or in Canadian Dollars.
     “Eurocurrency Rate Loan” means (i) a Eurocurrency Rate Committed Loan or
(ii) a Swing Line Loan that bears interest at a rate based on the Eurocurrency
Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income or net profits (however denominated), and
franchise taxes or capital taxes imposed on it (in lieu of or in addition to net
income or net profits taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or otherwise as a result of a present or
former connection between the legal or beneficial recipient and the jurisdiction
imposing the Tax (other than a connection arising solely from such recipient
having executed, received a payment under, or enforced its rights under, this
Agreement or any Loan Document) (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which such
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by such Borrower under
Section 11.13), any withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), (e) any Taxes under FATCA, and (f) any
withholding tax that is imposed under the provisions of the Income Tax Act
(Canada) on amounts paid or payable to any Person that is attributable to such
Person not dealing at arm’s length (within the meaning of the Income Tax Act
(Canada)) with the person making the payment hereunder. Notwithstanding anything
to the contrary contained in this definition (except paragraph (f)), “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender

15



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document as a result of a Change in Law,
provided that such Lender shall have complied with Section 3.01(e)(i).
     “Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement [US/Canada Facilities] dated July 31, 2006, as amended by First
Amendment to Second Amended and Restated Credit Agreement [US/Canada Facilities]
dated July 31, 2007, among the Company, PMC (Nova Scotia) Company, PMCULC
(successor-by-amalgamation to Plains Marketing Canada, L.P.), Bank of America,
as administrative agent, Bank of America, acting through its Canada branch, as
Canadian administrative agent, and the lenders named therein.
     “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing Credit Agreement as of the Closing Date.
     “Existing Maturity Date” has the meaning specified in Section 2.14(a).
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor versions thereof that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means each of the letter agreements among the Company and the
Administrative Agent and/or the Arrangers and executed in relation to this
Agreement and the transactions contemplated thereby.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall constitute a
single jurisdiction.
     “Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

16



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to any L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Company and its
Subsidiaries on a consolidated basis, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Audited Financial Statements.
     “General Partner” means PAA GP LLC, a Delaware limited liability company,
in its capacity as the sole general partner of the Company.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “GP LLC” means Plains All American GP LLC, a Delaware limited liability
company.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedged Inventory Credit Agreement” means that certain Third Restated
Credit Agreement of even date herewith among Plains Marketing, Bank of America,
N.A., as administrative agent, and the lenders named therein, as from time to
time amended, supplemented or restated.

17



--------------------------------------------------------------------------------



 



     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years (and not less
than one year after the Maturity Date), which provides for the optional or
mandatory deferral of interest or distributions, issued by the Company, or any
business trusts, limited liability companies, limited partnerships or similar
entities (a) substantially all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
wholly owned Restricted Subsidiaries) at all times by the Company or any other
Restricted Person, (b) that have been formed for the purpose of issuing trust
preferred securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (i) subordinated debt of
the Company or another Restricted Person and (ii) payments made from time to
time on the subordinated debt.
     “Income Tax Act (Canada)” means the Income Tax Act, R.S.C. 1985 c. 1 (fifth
supplement), as amended, including the regulations made and, from time to time,
in force under that Act.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) its obligations for the repayment of borrowed money,
     (b) its obligations to pay the deferred purchase price of property or
services (excluding trade account payables arising in the ordinary course of
business), other than contingent purchase price or similar obligations incurred
in connection with an acquisition and not yet earned or determinable,
     (c) its obligations evidenced by a bond, debenture, note or similar
instrument, other than surety, bid, performance, statutory and other similar
bonds and instruments obtained in the ordinary course of business,
     (d) its obligations, as lessee, constituting principal under Capital
Leases,
     (e) its direct or contingent reimbursement obligations with respect to the
face amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,
     (f) its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,
     (g) Synthetic Lease Obligations, or
     (h) its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any

18



--------------------------------------------------------------------------------



 



Capital Lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Initial Pro Forma Forecasts” means the pro forma financial projections and
forecasts prepared by or at the direction of the Company and delivered by the
Company to the Administrative Agent for the second half of the fiscal year
ending December 31, 2011 and for the fiscal years ending December 31, 2012,
December 31, 2013, December 31, 2014 and December 31, 2015.
     “Interest Act (Canada)” means the Interest Act, R.S.C. 1985, c. I-15,
including the regulations made and, from time to time, in force under that Act.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan or a Canadian Prime Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Canadian Prime Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
     “Interest Period” means as to each Eurocurrency Rate Loan, the period
commencing on the date of such Borrowing or the date such Eurocurrency Rate Loan
is converted to or continued as a Eurocurrency Rate Loan and ending on the date
seven days, fourteen days, one month, two months, three months or six months
thereafter, as selected by the Company in its Committed Loan Notice or such
other period that is twelve months or less requested by the Company and
consented to by all the Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
     (ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.

19



--------------------------------------------------------------------------------



 



     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date as required
pursuant to Section 2.03(c) or refinanced as a Committed Borrowing. Unless
otherwise agreed by the applicable Borrower and the L/C Issuer, all L/C
Borrowings shall be denominated in the currency of the Letter of Credit that was
drawn upon that resulted in such L/C Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) any other Lender appointed as a replacement or additional “L/C Issuer”
pursuant to the immediately succeeding sentence. The Administrative Agent may,
with the consent of the Company and the Lender in question, or the Company may,
with the consent of the Lender in question and notice to the Administrative
Agent, appoint such Lender hereunder as an L/C Issuer in place of or in addition
to Bank of America.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including (without duplication) all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.

20



--------------------------------------------------------------------------------



 



     “Lender Parties” means the Administrative Agent, L/C Issuer and all
Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent in accordance with the terms hereof.
     “Letter of Credit” means any letter of credit issued at the request of the
Company hereunder and shall include the Existing Letters of Credit. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Canadian BA, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, Fee Letters and any guaranty of
the Obligations delivered in connection herewith.
     “Loan Party” means each of (i) the Company and (ii) each Designated
Borrower.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, properties or financial condition
of the Company and its Subsidiaries taken as a whole; (b) a material adverse
effect on the ability of any Loan Party to pay its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect on the
enforceability against any Loan Party of any material terms of any Loan Document
to which it is a party.
     “Maturity Date” means the later of (a) such date that is five years from
the Closing Date and (b) if the Maturity Date then in effect is extended
pursuant to Section 2.14, such extended Maturity Date; provided, however, that
if such date does not satisfy clause (a) of the definition of “Business Day,”
the Maturity Date shall be the next preceding Business Day.

21



--------------------------------------------------------------------------------



 



     “Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Moody’s” means Moody’s Investor Service, Inc. and any successor to the
ratings agency business thereof.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control at such times and meeting the requirements of such a
plan as described in Section 4064 of ERISA.
     “Non-Extending Lender” has the meaning specified in Section 2.14(b).
     “Notes” means, collectively, the Committed Loan Notes and the Swing Line
Note.
     “Notice Date” has the meaning specified in Section 2.14(b).
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Canadian BA, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any of its Affiliates of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Operating Lease” means (i) an operating lease under GAAP, (ii) any lease
that was treated as an operating lease under GAAP at the time it was entered
into that later becomes a capital lease as a result of a change in GAAP during
the life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2010.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

22



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Committed Loans and Swing Line Loans, as the case
may be, occurring on such date; (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts, and (iii) with respect to any Canadian BA on any date, the Dollar
Equivalent amount of the unpaid portion of the face amount thereof on such date.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with relevant banking
industry rules on interbank compensation for major banks in the United States
interbank market, and (b) with respect to any amount denominated in Canadian
Dollars, the rate of interest per annum at which overnight deposits in Canadian
Dollars, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 11.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

23



--------------------------------------------------------------------------------



 



     “Pine Prairie Lease” means, collectively, that certain Agreement to Lease
With Option to Purchase, dated as of May 1, 2006, and that certain Conveyance
and Lease Addendum No. 1, dated as of November 12, 2007, each by and between
Industrial Revenue Board No. 1 of the Parish of Louisiana, Inc. and Pine Prairie
Energy Center, LLC.
     “Plains AAP” means Plains AAP, L.P., a Delaware limited partnership.
     “Plains Marketing” means Plains Marketing, L.P., a Texas limited
partnership.
     “Plains Pipeline” means Plains Pipeline, L.P., a Texas limited partnership.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Company or
any ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate
is required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 6.02.
     “PMCULC” means Plains Midstream Canada ULC, an Alberta unlimited liability
corporation.
     “PNGS” means PAA Natural Gas Storage, L.P., a Delaware limited partnership.
     “PNGS Credit Agreement” means that certain Credit Agreement of even date
herewith among PNGS, Bank of America, N.A., as administrative agent, and the
lenders named therein, as from time to time amended, supplemented or restated.
     “PPX Acquisition” means (a) the merger of Pacific Energy Partners, L.P.
(“PPX”) with and into the Company pursuant to that certain Agreement and Plan of
Merger dated as of June 11, 2006 by and among PPX and certain of its Affiliates
and the Company and certain of its Affiliates, (b) the purchase by the Company
from LB Pacific, LP of certain equity interests in PPX and in certain Affiliates
of PPX, pursuant to that certain Purchase Agreement dated as of June 11, 2006 by
and among LB Pacific, LP and the Company, and (c) the acquisition of other
property and interests, in each case pursuant to the foregoing agreements and
related documents.
     “Principal Property” means, whether owned or leased on the date hereof or
hereafter acquired:
     (a) any pipeline assets of any Restricted Person, including any related
facilities employed in the transportation, distribution, terminalling,
gathering, treating, processing, marketing or storage of crude oil or refined
petroleum products, natural gas, natural gas liquids, fuel additives or
petrochemicals; and
     (b) any processing or manufacturing plant or terminal owned or leased by
any Restricted Person;
     (c) any storage facility of any Restricted Person, including all storage
caverns and reservoirs, injection, compression and production wells, injection
and withdrawal sites and

24



--------------------------------------------------------------------------------



 



facilities, transportation and gathering pipelines, treating and processing
plants and facilities, compressors and compression units, and other facilities,
equipment and other assets owned or leased by any Restricted Person employed in
the injection, storage, withdrawal, transportation, gathering, terminalling,
treating, processing, distribution, transportation and marketing of natural gas,
natural gas liquids, crude oil and refined petroleum products;
     (d) all rights, titles, interests and estates in and to oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous Hydrocarbon leases, and
mineral fee interests associated with the foregoing; and
     (e) all volumes of natural gas stored at any storage facility required to
remain in such storage facility (“base gas”) in order to provide necessary
pressurization sufficient to extract (i) all third-party natural gas stored
therein (“third-party gas”) and (ii) any other volumes of natural gas owned by
the Company and its Subsidiaries and stored in such storage facility (“working
gas”). For the avoidance of doubt, “Principal Property” shall not include
third-party gas or working gas;
except, in the case of any of clauses (a) through (e): (i) any such assets
consisting of inventories, furniture, office fixtures and equipment, including
data processing equipment, vehicles and equipment used on, or useful with,
vehicles, and (ii) any such asset, plant or terminal which, in the good faith
opinion of the Board, is not material in relation to the activities of the
Company and its Subsidiaries, taken as a whole.
     “Public Lender” has the meaning specified in Section 6.02.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing
(including Canadian BA’s), conversion or continuation of Committed Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

25



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, or any general partner thereof or any general partner of any
such general partner or any sole member thereof, as the case may be, solely for
purposes of the delivery of incumbency certificates and other certificates in
respect of certain documents to be attached thereto pursuant to Sections 2.15,
2.16, 4.01 and 4.02, the secretary or any assistant secretary of such Loan
Party, or any general partner thereof or any general partner of any such general
partner or any sole member thereof, as the case may be, and solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
Company, or any general partner thereof or any general partner of any such
general partner or any sole member thereof, as the case may be, designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party, or any general partner thereof or any general partner of any such general
partner or any sole member thereof, as the case may be, shall be conclusively
presumed to have been authorized by all necessary corporate, partnership or
other equivalent action on the part of such Loan Party, and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash or other property, but excluding dividends or other distributions payable
in Equity Interests in the Company) with respect to any Equity Interest of the
Company, or any payment (whether in cash or other property, but excluding
dividends or other distributions payable in Equity Interests in the Company),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination for value of
any Equity Interest of the Company, or on account of any return of capital to
holders of any Equity Interests of the Company.
     “Restricted Person” means any of the Company and each Subsidiary of the
Company, but excluding, for the avoidance of doubt, Unrestricted Subsidiaries.
As of the Closing Date, each of Plains Marketing, Plains Pipeline, PMCULC and
PNGS and each of their respective Subsidiaries are Restricted Subsidiaries.
     “Restriction Exception” means (a) any applicable Law or any instrument
governing Indebtedness or Equity Interests, or any applicable Law or any other
agreement relating to any property, assets or operations of a Person whose
Equity Interests are acquired, in whole or part, by a Restricted Person pursuant
to an acquisition (whether by merger, consolidation, amalgamation or otherwise),
as such instrument or agreement is in effect at the time of such acquisition
(except with respect to Indebtedness incurred in connection with, or in
contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the acquiring
Restricted Person, or the property, assets or operations of the acquiring
Restricted Person, other than the acquired Person, or the property, assets or
operations of such acquired Person or such acquired Person’s Subsidiaries;
provided that in the case of Indebtedness, the incurrence of such Indebtedness
is not prohibited hereunder, (b) provisions with respect to the disposition or
distribution of assets in joint venture agreements or other similar agreements
entered into in the ordinary course of business, (c) (i) a lease, license or
similar contract, which restricts in a customary manner the subletting,
assignment, encumbrance or transfer of any property or asset that is subject
thereto or the assignment, encumbrance or transfer of any such lease, license or
other contract, (ii) mortgages, deeds of trust, pledges or

26



--------------------------------------------------------------------------------



 



other security instruments, the entry into which does not result in a Default,
securing Indebtedness of a Restricted Person, which restricts the transfer of
the property subject to such mortgages, deeds of trust, pledges or other
security instruments, or (iii) customary provisions restricting disposition of,
or encumbrances on, real property interests set forth in any reciprocal
easements of any Restricted Person, (d) restrictions imposed pursuant to
(i) this Agreement and the other Loan Documents, (ii) the Hedged Inventory
Credit Agreement and its related loan documents and (iii) the PNGS Credit
Agreement and its related loan documents, (e) restrictions on the transfer or
encumbrance of property or assets which are imposed by the holder of Liens on
property or assets of a Restricted Person, provided that neither the incurrence
of such Lien nor any related Indebtedness results in a Default, (f) any
agreement to, directly or indirectly, sell or otherwise dispose of assets or
Equity Interests to any Person pending the closing of such sale, provided that
such sale is consummated in compliance with any applicable provisions of this
Agreement, (g) net worth provisions in leases and other agreements entered into
by any Restricted Person in the ordinary course of business, (h) an agreement
governing Indebtedness incurred to refinance the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clauses (d) and (e) above;
provided, however, that the provisions relating to such encumbrance or
restriction contained in any such Indebtedness are no less favorable to such
Restricted Person in any material respect as determined by the Board in its
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses
(d) and (e); and (i) Hybrid Securities or an indenture, document, agreement or
security entered into or issued in connection with a Hybrid Security or
otherwise constituting a restriction or condition on the payment of dividends or
distributions by an issuer of a Hybrid Security.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in Canadian Dollars, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in Canadian Dollars pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in
Canadian Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in Canadian Dollars, (iv) in the case of the
Existing Letters of Credit, the Closing Date, and (v) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require; (c) with respect to Loans and Letters of Credit, each
date on which a Borrower would otherwise be required to make a prepayment or
Cash Collateralize payment Obligations pursuant to Section 2.05(d); and (d) with
respect to any Canadian BA, each of the following: (i) each date of the funding
of such Canadian BA and (ii) such additional dates as the Administrative Agent
shall determine or the Required Lenders shall require.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor to the ratings agency business
thereof.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day funds as may be determined by the
Administrative Agent or the L/C Issuer, as

27



--------------------------------------------------------------------------------



 



the case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in Canadian Dollars.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Significant Restricted Persons” means the Company and, as of each relevant
date of determination, each Subsidiary of the Company (other than Unrestricted
Subsidiaries) that owns five percent (5%) or more of the Company’s Consolidated
Net Tangible Assets.
     “Specified Acquisition” means one or more acquisitions of assets or
entities or operating lines or divisions or Equity Interests in any rolling
12-month period, excluding any acquisitions included in a prior Specified
Acquisition, for an aggregate purchase price of not less than $150,000,000.
     “Specified Equity Offering” means one or more issuances of equity by the
Company for aggregate net cash proceeds of not less than fifty percent (50%) of
the aggregate purchase price of the Specified Acquisition.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 12:00 p.m. on the Business Day immediately preceding the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer, as the case may be, may obtain such spot
rate from another comparable and major financial institution reasonably
designated by the Administrative Agent or the L/C Issuer, as the case may be, if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate available to it for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Canadian Dollars.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, unlimited liability
corporation or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person; provided, however, that no Unrestricted Subsidiary shall be deemed to be
a Subsidiary of any Restricted Person for purposes of any Loan Document except
as provided in Section 7.09 hereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.
     “Supermajority Lenders” means, as of any date of determination, Lenders (or
as the context may require, Lenders directly affected thereby) having more than
75% of the Aggregate Commitments (or, with respect to Lenders directly affected
thereby, the aggregate Commitments of such Lenders) or, if the commitment of
each Lender to make Loans and the obligation of the

28



--------------------------------------------------------------------------------



 



L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders (or Lenders directly affected thereby) holding in the
aggregate more than 75% of the Total Outstandings (or, with respect to Lenders
directly affected thereby, the aggregate Outstanding Amount of such Lenders)
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

29



--------------------------------------------------------------------------------



 



     “Swing Line Note” means a promissory note made by the Company in favor of
the Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, to the
extent included in the foregoing, Operating Leases entered into in the ordinary
course of business are excluded therefrom.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans,
all L/C Obligations and all Canadian BA’s.
     “Type” means with respect to a Committed Loan or a Swing Line Loan, its
character as a Base Rate Loan, a Canadian Prime Rate Loan or a Eurocurrency Rate
Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” has the meaning specified in Section 7.09.
     “Working Capital Borrowing” has the meaning specified in Section 2.02(a).
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The word
“or” is not exclusive and the words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments,

30



--------------------------------------------------------------------------------



 



supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, unless expressly so limited, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such

31



--------------------------------------------------------------------------------



 



ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Canadian Dollars. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. The Administrative Agent or the L/C Issuer,
as applicable, shall notify the Company from time to time upon request of the
Spot Rate in effect at such time and the determination thereof. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in Canadian
Dollars, such amount shall be the Canadian Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of Canadian Dollars, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
     1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time; provided, further,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic reductions
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the amount available to be drawn under
such Letter of Credit at such time.
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to each requesting Borrower in Dollars or in Canadian Dollars from time to time,
and accept and purchase drafts of Canadian Bankers’ Acceptances issued under
this Agreement by each requesting Designated Borrower, in each case, on a
several basis, on any Business Day during the Availability Period,

32



--------------------------------------------------------------------------------



 



in an aggregate principal amount not to exceed at any time outstanding the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Committed Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Canadian BA’s (or
Canadian BA Equivalent Loans) accepted and purchased from the Designated
Borrowers shall not exceed such Lender’s Commitment, (iii) the aggregate
Outstanding Amount of all Loans made to, Letters of Credit issued at the request
of, and Canadian BA’s accepted and purchased from, the Designated Borrowers
shall not exceed the Designated Borrower Sublimit, and (iv) the aggregate
Outstanding Amount of all Loans and Letters of Credit denominated in Canadian
Dollars and Canadian BA’s shall not exceed the Canadian Dollar Sublimit. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, each requesting Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans (with respect to Loans denominated in Dollars) or
Eurocurrency Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Committed Loans
shall be made upon a Borrower’s irrevocable (subject to Section 3.03) notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of (A) any Borrowing of Eurocurrency
Rate Committed Loans (as to Canadian Dollars), (B) any continuation of
Eurocurrency Rate Committed Loans (as to Canadian Dollars) or (C) any Borrowing
of Canadian BA’s, (ii) two Business Days prior to the requested date of (A) any
Borrowing of Eurocurrency Rate Committed Loans (with respect to Loans
denominated in Dollars), or (B) any conversion to or continuation of
Eurocurrency Rate Committed Loans (with respect to Loans denominated in Dollars)
to Base Rate Committed Loans, and (iii) on the requested date of any Borrowing
of Base Rate Committed Loans; provided, however, that if such Borrower wishes to
request Eurocurrency Rate Committed Loans (with respect to Loans denominated in
Dollars) having an Interest Period other than seven days, fourteen days, one
month, two months, three months or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 p.m. three Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent (x) shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all such
Lenders and (y) not later than 12:00 p.m., two Business Days before the
requested date of such Borrowing, conversion or continuation, shall notify such
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders; provided, further, if
any requested Committed Borrowing or portion thereof is to be utilized
exclusively for working capital purposes (such Committed Borrowing or such
portion being called a “Working Capital Borrowing”), such Borrower shall specify
in the Committed Loan Notice that such Committed Borrowing or such portion is a
Working Capital Borrowing. In addition, any repayment of a Loan that is intended
as a repayment of all or any part of the outstanding amount of one or more
Working Capital Borrowings shall be so identified to the

33



--------------------------------------------------------------------------------



 



Administrative Agent at the time of such repayment. Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of such Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Committed Loans shall be
(A) with respect to Loans denominated in Dollars, in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof and (B) with
respect to Loans denominated in Canadian Dollars, in a principal amount of
C$1,000,000 or a whole multiple of C$100,000 in excess thereof. Except as
provided in Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether such Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Committed Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued (or the aggregate face amount of the
Canadian BA’s to be accepted, if applicable), (iv) the Type of Committed Loans
to be borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto (or the
maturity of the Canadian BA’s, if applicable), (vi) the currency of the
Committed Loans to be borrowed and (vii) if applicable, the Designated Borrower.
If a Borrower fails to specify a currency in a Committed Loan Notice requesting
a Borrowing, then the Committed Loans so requested shall be made in Dollars. If
a Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice
or if a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to Base Rate Loans (with respect to Loans denominated in Dollars); provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in Canadian Dollars, such Loans shall be continued
as Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Committed Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Committed Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans or Canadian BA’s, and if no timely
notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in Canadian Dollars (or, in the case of Canadian BA’s, such
amount with respect thereto in accordance with Section

34



--------------------------------------------------------------------------------



 



4(b) of Schedule 2.01A), in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent, at the Company’s election, either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Company as set forth in
the Committed Loan Notice; provided, however, that if, immediately prior to
delivery by the applicable Borrower of the Committed Loan Notice with respect to
such Borrowing, there are L/C Borrowings in such currency outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Committed Loan. Upon the occurrence and during the
continuation of an Event of Default, no Loans may be requested as, converted to
or continued as Eurocurrency Rate Committed Loans (whether in Dollars or
Canadian Dollars) without the consent of the Required Lenders, and the Required
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Loans denominated in Canadian Dollars be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, in each case, on the last day of
the then current Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Committed Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate and the effective date thereof promptly following the
public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any one time with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in Canadian Dollars (unless the L/C Issuer
shall have notified the Company that the L/C Issuer does not as of such
requested issuance date issue Letters of Credit in Canadian Dollars) for the
account of the Company or a Designated Borrower, for its use and the

35



--------------------------------------------------------------------------------



 



use of any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or
such Designated Borrower, for its use and the use of any of its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Aggregate Commitments, (x) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Canadian BA’s (or Canadian BA Equivalent Loans) accepted and purchased from the
Designated Borrowers shall not exceed such Lender’s Commitment, (y) the
aggregate Outstanding Amount of all Loans made to, Letters of Credit issued at
the request of, and Canadian BA’s accepted and purchased from, the Designated
Borrowers shall not exceed the Designated Borrower Sublimit, and (z) the
aggregate Outstanding Amount of all Loans and Letters of Credit denominated in
Canadian Dollars and Canadian BA’s shall not exceed the Canadian Dollar
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence, based on the Company’s reasonable
determination of the Dollar Equivalent of any such Obligations denominated in
Canadian Dollars. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly a Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
     (B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or

36



--------------------------------------------------------------------------------



 



request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is entitled to be, but is not so,
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any loss, cost or expense which was not applicable on the Closing
Date and which the L/C Issuer in good faith deems material to it (for which the
L/C Issuer is entitled to be, but is not so, reimbursed hereunder);
     (B) the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally; provided that, upon
request of the applicable Borrower, the L/C Issuer shall provide to such
Borrower a reasonably detailed description thereof;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
     (D) the Letter of Credit is to be denominated in a currency other than
Dollars or Canadian Dollars;
     (E) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
     (F) any Lender is at that time a Defaulting Lender, unless either (1) the
requesting Borrower has delivered to the Administrative Agent Cash Collateral in
an amount equal to such L/C Issuer’s actual Fronting Exposure (after giving
effect to Section 2.18(a)(iv) and any other Cash Collateral provided by the
Defaulting Lender) with respect to the Defaulting Lender or (2) such L/C Issuer
has otherwise entered into arrangements satisfactory to such L/C Issuer (in its
sole discretion) with the Company or such Lender to eliminate such L/C Issuer’s
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender, in either case, arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has Fronting Exposure, as it may elect
in its sole discretion; or
     (G) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

37



--------------------------------------------------------------------------------



 



     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) to the extent
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from the Administrative Agent (who hereby agrees to provide
contemporaneous notice to such Borrower) or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in

38



--------------------------------------------------------------------------------



 



Section 4.02 shall not then be satisfied, specifying in reasonable detail the
relevant condition or conditions not then satisfied, and the basis for such
assertion, and such condition or conditions, as applicable, remain unsatisfied
on such requested date of issuance or amendment, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
     (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving written prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon between such Borrower and the L/C Issuer at the time such Letter
of Credit is issued. The L/C Issuer of any Auto-Extension Letter of Credit
hereby agrees to contemporaneously furnish to the applicable Borrower a copy of
any denial of the extension of such Auto-Extension Letter of Credit. Unless
otherwise directed by the L/C Issuer, the applicable Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent (who hereby agrees
to provide contemporaneous notice to the requesting Borrower) that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent (who hereby agrees to provide contemporaneous notice to such Borrower) or
such Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, specifying in reasonable detail the relevant
condition or conditions not then satisfied, and such condition or conditions, as
applicable, are unsatisfied on such extension date, and the basis for such
assertion, and in each such case directing the L/C Issuer not to permit such
extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the

39



--------------------------------------------------------------------------------



 



L/C Issuer will also deliver to the applicable Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in Canadian Dollars, the applicable Borrower shall
reimburse the L/C Issuer in Canadian Dollars, unless such Borrower and the L/C
Issuer agree that such Borrower will reimburse the L/C Issuer in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in Canadian Dollars, the L/C Issuer shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. If the L/C Issuer shall give notice to the
applicable Borrower prior to 12:00 p.m. on the date of any payment by such L/C
Issuer under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Canadian Dollars (each such date, an “Honor Date”), such Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency (and if the
L/C Issuer shall give notice to such Borrower at or after such time, such
Borrower shall reimburse the L/C Issuer by such time on the following Business
Day). If the applicable Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
applicable Borrower shall be deemed to have requested a Committed Borrowing of
Base Rate Loans (with respect to Letters of Credit denominated in Dollars) or
Canadian Prime Rate Loans (with respect to Letters of Credit denominated in
Canadian Dollars) to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans or Canadian Prime Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice and without giving effect to such Borrower’s
failure to so reimburse the L/C Issuer as provided in this Section 2.03(c)(i)).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall, upon any notice pursuant to Section 2.03(c)(i)
prior to 12:00 p.m., make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the Business
Day specified in such notice by the Administrative Agent (and, if such notice
pursuant to Section 2.03(c)(i) is at or after 12:00 p.m., each such Lender shall
make such funds available not later than 2:00 p.m. on the following Business
Day), whereupon, subject to the provisions of Section

40



--------------------------------------------------------------------------------



 



2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan (with respect to any such Unreimbursed Amount
denominated in Dollars) or Canadian Prime Rate Loan (with respect to any such
Unreimbursed Amount denominated in Canadian Dollars) to the applicable Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans or Canadian Prime Rate Loans because
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice and without giving effect to such Borrower’s failure to reimburse
the L/C Issuer as provided in Section 2.03(c)(i)) cannot be satisfied or because
the L/C Issuer’s notice pursuant to Section 2.03(c)(i) is at or after 12:00 p.m.
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on the second Business Day following the corresponding Honor Date (together with
interest) and shall bear interest on the amount thereof from time to time
outstanding at the Base Rate or Canadian Prime Rate, as applicable, in effect
from time to time, and if not repaid by 12:00 p.m. on such second succeeding
Business Day, shall thereafter bear interest on the amount thereof from time to
time outstanding at the Default Rate. In such event, each Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender to such
Borrower in satisfaction of its participation obligation under this Section
2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Designated Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the applicable Borrower of a
Committed Loan Notice and without giving effect to such Borrower’s failure to so
reimburse the L/C Issuer as provided in this Section 2.03(c)(i)). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

41



--------------------------------------------------------------------------------



 



     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the applicable Overnight Rate from time to time in
effect and a rate determined by the L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the portion thereof equal to such Lender’s Applicable Percentage of
the Unreimbursed Amount shall constitute such Lender’s Committed Loan included
in the relevant Committed Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the payment Obligations and the termination of this
Agreement.
     (e) Obligations Absolute. The obligation of the applicable Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

42



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of Canadian Dollars to the Company or any Subsidiary or in the
relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
     Each Borrower shall promptly examine a copy of each Letter of Credit
requested by it and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will promptly notify the L/C Issuer and the L/C
Issuer will correct such claim in conformity with such Borrower’s instructions
or as otherwise agreed between such Borrower and the L/C Issuer, subject to the
terms hereof. Each Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit requested by such Borrower, the L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any

43



--------------------------------------------------------------------------------



 



Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit, requested by such Borrower; provided, however, that this assumption is
not intended to, and shall not, preclude such Borrower’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuer, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, a Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct, gross
negligence or the material breach of any of its obligations hereunder or under
any Issuer Document or under any Letter of Credit issued on such Borrower’s
behalf or the L/C Issuer’s willful failure to pay under any Letter of Credit,
requested by such Borrower after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued,
including any such agreement applicable to an Existing Letter of Credit, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
     (h) Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
commercial or standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender or the Company has not provided Cash Collateral satisfactory
to the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. Such
Letter of Credit Fees shall be (i) due and

44



--------------------------------------------------------------------------------



 



payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter among the Company, the Administrative Agent, and
Merrill Lynch, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, and (ii) with respect to each
standby Letter of Credit, at the rate per annum specified in the Fee Letter
among the Company, the Administrative Agent and Merrill Lynch, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee with respect to
standby Letters of Credit shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. In addition, the Company shall pay directly to the
L/C Issuer for its own account in Dollars the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect,
effective schedules of which will be provided to the Company upon its request.
Such customary fees and standard costs and charges are due and payable quarterly
in arrears on the first Business Day after the end of each March, June,
September and December and are nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit is issued or outstanding hereunder is in support of any
obligations of a Subsidiary, the applicable Borrower (and not any such
Subsidiary) that requested such Letter of Credit shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit
requested by it. Each Borrower hereby acknowledges that the issuance of Letters
of Credit requested by it in support of the obligations of any of its
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives benefits from the business of such Subsidiary.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans in Dollars or in Canadian
Dollars from time to time (each such

45



--------------------------------------------------------------------------------



 



loan, a “Swing Line Loan”) to each requesting Borrower, in each case, on a
several basis, from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Canadian BA’s (or Canadian BA Equivalent Loans) accepted and purchased from the
Designated Borrowers shall not exceed such Lender’s Commitment, and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, each requesting Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Swing Line Loans may be Base Rate Loans, Canadian Prime Rate
Loans or Eurocurrency Rate Loans. Immediately upon the making of a Swing Line
Loan to a Borrower, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 (with respect to Swing Line Loans denominated
in Dollars) or C$1,000,000 (with respect to Swing Line Loans denominated in
Canadian Dollars), (ii) whether such Swing Line Loan is a Base Rate Loan, a
Canadian Prime Rate Loan or a Eurocurrency Rate Loan (and if a Eurocurrency Rate
Loan, either (x) the applicable Interest Period thereof or (y) that the daily
floating Eurocurrency Rate provided in clause (b) of the definition thereof
shall apply), (iii) the requested borrowing date, which shall be a Business Day
and (iv) the currency of the Swing Line Loan to be borrowed. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that it believes in good faith that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, specifying in reasonable detail the relevant condition or conditions
not then satisfied and the basis for such assertion, and such condition or
conditions, as applicable, remain unsatisfied on

46



--------------------------------------------------------------------------------



 



such requested date of issuance or amendment, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m., in the
case of any Swing Line Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Swing
Line Loan in Canadian Dollars, in each case on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
such Borrower, at such Borrower’s election, either by (i) crediting the account
of such Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by such Borrower as set forth
in the Swing Line Loan Notice.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole discretion may request,
on behalf of the applicable Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan (with respect to Swing Line Loans denominated in Dollars) or
a Canadian Prime Rate Loan (with respect to Swing Line Loans denominated in
Canadian Dollars), in each case, in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans denominated in such currency then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans or
Canadian Prime Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the applicable Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 2:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan (with respect
Swing Line Loans denominated in Dollars) or Canadian Prime Rate Loan (with
respect Swing Line Loans denominated in Canadian Dollars) to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i) or pursuant to a
Borrowing requested in accordance with Section 2.02, as the case may be, the
request for Base Rate Committed Loans or Canadian Prime Rate Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

47



--------------------------------------------------------------------------------



 



     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the applicable Overnight
Rate from time to time in effect and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the portion thereof equal to such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company, any Designated Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The

48



--------------------------------------------------------------------------------



 



Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the payment Obligations and the termination of this
Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the applicable Borrower for interest on the Swing
Line Loans. Until each Lender funds its Base Rate Committed Loan or Canadian
Prime Rate Committed Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
     2.05 Prepayments.
     (a) Each Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (A) three
(with respect to Committed Loans denominated in Canadian Dollars) or two (with
respect to Committed Loans denominated in Dollars) Business Days prior to any
date of prepayment of Eurocurrency Rate Committed Loans and (B) on the date of
prepayment of Base Rate Committed Loans or Canadian Prime Rate Loans; (ii) any
prepayment of Eurocurrency Rate Committed Loans denominated in Dollars shall be
in a principal amount of $2,500,000 or a whole multiple of $250,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in Canadian
Dollars shall be in a minimum principal amount of C$2,500,000 or a whole
multiple of C$500,000 in excess thereof, (iv) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof and (v) any prepayment of Canadian Prime Rate Loans
shall be in a principal amount of C$250,000 or a whole multiple of C$50,000 in
excess thereof, or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Committed Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that a notice of prepayment
delivered by such Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a securities
offering, and the receipt of proceeds thereunder, in which case such notice may
be revoked by such Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such conditions are not satisfied. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages. No Canadian

49



--------------------------------------------------------------------------------



 



BA may be prepaid except by depositing the full face amount of such Canadian BA
with the Administrative Agent in accordance with Section 5(c) of Schedule 2.01A.
     (b) Each Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately upon
demand prepay Loans and/or Cash Collateralize the L/C Obligations or Canadian
BA’s in an aggregate amount equal to such excess; provided, however, that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations or
Canadian BA’s pursuant to this Section 2.05(c) unless after the prepayment in
full of the Committed Loans and Swing Line Loans the Total Outstandings exceed
the Aggregate Commitments then in effect.
     (d) If for any reason the Outstanding Amount of all Loans and Letters of
Credit denominated in Canadian Dollars at such time exceeds an amount equal to
105% of the Canadian Dollar Sublimit then in effect, then the Borrowers shall
immediately upon demand prepay Loans and/or Cash Collateralize the L/C
Obligations and/or Canadian BA’s in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations or Canadian BA’s pursuant to this
Section 2.05(d) unless after the prepayment in full of the Committed Loans and
Swing Line Loans in Canadian Dollars the Outstanding Amount of all Letters of
Credit denominated in Canadian Dollars and Canadian BA’s exceeds the Canadian
Dollar Sublimit.
     (e) For an economically meaningful period of time in each fiscal year of
the Company, as reasonably determined by General Partner, the aggregate
outstanding principal balance of all Working Capital Borrowings shall be reduced
to a relatively small amount as may be reasonably specified by General Partner.
     2.06 Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
two Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Canadian Dollar Sublimit, the Designated Borrower
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the

50



--------------------------------------------------------------------------------



 



Lenders of any such notice of termination or reduction of the Aggregate
Commitments. The amount of any such Aggregate Commitment reduction shall not be
applied to the Canadian Dollar Sublimit, the Designated Borrower Sublimit or the
Swing Line Sublimit unless otherwise specified by the Company. Any reduction of
the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
     2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.
     (b) Each Borrower shall repay each Swing Line Loan made to such Borrower on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Maturity Date.
     2.08 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Canadian Prime Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Canadian
Prime Rate plus the Applicable Rate; (iv) each Eurocurrency Rate Swing Line Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the daily floating Eurocurrency
Rate provided in clause (b) of the definition thereof for such Interest Period
plus the Applicable Rate; (v) each Base Rate Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate; and
(vi) each Canadian Prime Rate Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (iii) During any Default Rate Period, the Borrowers shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per

51



--------------------------------------------------------------------------------



 



annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     (d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

     2.09 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
     (a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Section 4.02 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     (b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts in Dollars fees in the
amounts and at the times specified in their respective Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except as expressly set forth therein.
     (ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon between the Company and the Administrative Agent and/or

52



--------------------------------------------------------------------------------



 



Lenders, as the case may be, in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except as expressly agreed to in writing.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) and Canadian Prime Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing on their respective payment
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Committed Loan Note and/or a Swing Line Note, as applicable, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as

53



--------------------------------------------------------------------------------



 



Otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in Canadian Dollars, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in Canadian Dollars shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Canadian Dollars and in Same Day
Funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein. If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in Canadian Dollars, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Canadian Dollars payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
Canadian Dollars, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or Canadian Prime Rate Loans
prior to 1:00 p.m. on the date of such Committed Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans or Canadian Prime Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
applicable Overnight Rate from time to time in effect and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate Loans or Canadian Prime Rate Loans, as applicable. If such Borrower
and such Lender shall pay such principal or interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to such Borrower the

54



--------------------------------------------------------------------------------



 



amount of such principal and interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid (excluding interest and fees as
aforesaid) shall constitute such Lender’s Committed Loan included in such
Committed Borrowing. Any payment by such Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the applicable Overnight Rate from time to time in effect and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(d) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 11.04(d) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(d).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

55



--------------------------------------------------------------------------------



 



     2.13 Sharing of Payments by Lenders. Subject to Section 11.08 with respect
to a Defaulting Lender, if any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Committed Loans made by it or Canadian BA’s accepted by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its Applicable Percentage thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and Canadian BA’s and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or Canadian BA’s or subparticipations in L/C Obligations or
Swing Line Loans to any permitted assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.14 Extension of Maturity Date.
     (a) Requests for Extension. The Company may once each calendar year during
the Availability Period, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not earlier than 30 days prior to the first
anniversary of the Closing Date and not later than 30 days prior to the Maturity
Date then in effect hereunder (the “Existing Maturity Date”), request that each
Lender extend such Lender’s Maturity Date for one additional year from the
Existing Maturity Date.
     (b) Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days after the date of the
Company’s notice to the Administrative

56



--------------------------------------------------------------------------------



 



Agent under subsection (a) above, advise the Administrative Agent (and the
Administrative Agent shall upon the Company’s request prior to the Notice Date
advise the Company as to Lenders’ responses) whether or not such Lender agrees
to such extension, and each Lender that determines not to so extend its Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date); provided, that any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
     (c) Notification by the Administrative Agent. The Administrative Agent
shall notify the Company of each Lender’s determination under this Section on
the Notice Date (or, if such date is not a Business Day, on the next following
Business Day).
     (d) Additional Commitment Lenders. The Company shall have the right, both
before and after the effectiveness of a requested extension under this
Section 2.14, to replace any Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each such
Eligible Assignee replacing a Non-Extending Lender on or before the
effectiveness of a requested extension under this Section 2.14, an “Additional
Commitment Lender”) as provided in Section 3.06(b) and Section 11.13; provided
that each such Additional Commitment Lender shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the effectiveness of such requested extension, undertake a Commitment
(and, if any such Additional Commitment Lender is a Lender on the effective date
referenced in the immediately succeeding clause (e), its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date). Any Eligible
Assignee replacing a Non-Extending Lender after the effectiveness of a requested
extension shall enter into an Assignment and Assumption with such Non-Extending
Lender assuming such Non-Extending Lender’s Commitment with such extended
Maturity Date.
     (e) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect on the Notice Date, then, subject to the conditions set
forth in Section 2.14(d), effective as of the Notice Date, or such later date as
the Administrative Agent and the Company shall agree, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the same date one year after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement. The Maturity Date of each
Non-Extending Lender remaining a Lender hereunder shall remain the Existing
Maturity Date; provided, the Company shall continue to have the right to replace
any such Non-Extending Lender following the effectiveness of any such extension
as provided in Section 2.14(d).
     (f) Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Company shall deliver to the Administrative Agent a
certificate dated as of the

57



--------------------------------------------------------------------------------



 



Notice Date signed by a Responsible Officer of the Company (i) certifying and
attaching the resolutions adopted by the Company approving or consenting to such
extension and (ii) certifying that, before and immediately after giving effect
to such extension, (A) the representations and warranties of (1) the Company
contained in Article V and (2) any Loan Party in any other Loan Document are
true and correct in all material respects on and as of the Notice Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, and (B) no Default or Event of Default exists. In addition, on the
Maturity Date of each Non-Extending Lender, each Borrower shall prepay the Loans
made to such Borrower and outstanding on such date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentages of the Lenders
effective as of such date.
     (g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
     2.15 Designated Borrowers. (a) The Company may at any time, upon not less
than 10 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any wholly-owned Canadian Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit F-1 (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent shall have received such supporting resolutions, incumbency
certificates, certification as to Canadian corporate access number, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be reasonably
requested by the Administrative Agent or the Required Lenders, and Notes signed
by such new Borrowers to the extent any Lenders so request. Promptly following
receipt of all such requested resolutions, incumbency certificates,
certification, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of
Exhibit F-2 (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the date of such notice (or such later date as the Company and the
Administrative Agent may agree) as the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof. From such
effective date to the date on which such Person’s status as a Designated
Borrower is terminated pursuant to the immediately succeeding clause (c),
(y) each of the parties agrees that such Designated Borrower shall be a Borrower
for all purposes of this Agreement and the other Loan Documents and shall be
entitled to request extensions of credit hereunder and (z) each Lender and the
L/C Issuer agree to extend credit to such Designated Borrower, in each case, on
the terms and subject to the conditions set forth herein. Notwithstanding the
foregoing procedure for designating a Person as a Designated Borrower, effective
as of the Closing Date, PMCULC shall be a “Designated Borrower” hereunder.

58



--------------------------------------------------------------------------------



 



     (b) Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company
as its agent for purposes of (i) requesting Committed Borrowings, conversions of
Committed Loans from one Type to the other, and continuations of Eurocurrency
Rate Committed Loans on its behalf pursuant to Section 2.02, requesting Letters
of Credit on its behalf pursuant to Section 2.03, and requesting Swing Line
Loans on its behalf pursuant to Section 2.04, which requests may also be made by
such Designated Borrower and (ii) receiving any notice, demand, consent,
acknowledgement, direction, certification or other communication to be delivered
by the Administrative Agent, any L/C Issuer or the Swingline Lender to any
Designated Borrower under this Agreement or any other Loan Document.
     (c) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent and Lenders (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Subsidiary’s status as a Designated Borrower, provided that there
are no outstanding Loans payable by such Designated Borrower, or other amounts
payable by such Designated Borrower on account of any Loans made to it, any
outstanding Canadian BA’s issued by such Designated Borrower that are not Cash
Collateralized pursuant to Section 5(b) of Schedule 2.01A or any outstanding
Letters of Credit for the account of such Designated Borrower as of the
effective date of such termination, which in any such event have not been
assumed by the Company or one or more other Designated Borrowers. From and after
the date of such termination and until the date such Person is re-designated a
Designated Borrower, references to the term “Designated Borrower” shall exclude
such Person.
     2.16 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon (i) notice
to the Administrative Agent (which shall promptly notify the Lenders) and
(ii) substantially contemporaneous notice (with copy thereof to the
Administrative Agent) to Eligible Assignees not then Lenders (each such Eligible
Assignee, a “Proposed Lender”), the Company shall have the right promptly to
effectuate from time to time and at any time, in accordance with the terms
hereof, an increase in the aggregate amount of the then Aggregate Commitments
provided that (y) the aggregate amount of the Aggregate Commitments as so
increased shall not at any time exceed $2,100,000,000, and (z) each such
increase shall be in a minimum amount of $50,000,000. At the time of sending
such notices, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender and Proposed Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Lenders, and which may be
extended upon agreement by the Company and the Administrative Agent).
     (b) Lender Elections to Increase. Each Lender shall promptly notify the
Administrative Agent and the Company within such time period whether or not it
agrees to increase the amount of its Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage (as it existed
immediately prior to such proposed increase) and the amount of such proposed
increase. Each Proposed Lender shall promptly notify the Administrative Agent
and the Company within such time period whether or not it agrees to participate
in such increased amount of the Aggregate Commitments, and at what

59



--------------------------------------------------------------------------------



 



amount it proposes to participate in such increased amount. Any Lender or
Proposed Lender not responding within such time period shall be deemed to have
declined to increase its Commitment, or participate in the increase in the
aggregate amount of the Aggregate Commitments, as the case may be.
     (c) Effective Date and Allocations. If the aggregate amount of Aggregate
Commitments are increased in accordance with this Section 2.16, the
Administrative Agent and the Company shall promptly thereafter determine the
effective date thereof (the “Increase Effective Date”) and the final allocation
of such increase, and the Administrative Agent shall promptly notify the Company
and the Lenders (including Proposed Lenders that have agreed to participate in
such increase) of the final allocation of such increase and the Increase
Effective Date.
     (d) Conditions to Effectiveness of Increase. As conditions precedent to
each increase, (i) the Company shall deliver to the Administrative Agent a
certificate of the Company dated as of the applicable Increase Effective Date,
signed by a Responsible Officer of the Company, (y) certifying and attaching the
resolutions adopted by the Company authorizing or consenting to such increase,
as the case may be, and (z) certifying that, immediately before and after giving
effect to such increase, (A) the representations and warranties of (1) the
Company contained in Article V of this Agreement and (2) any Loan Party in any
other Loan Document are true and correct in all material respects on and as of
such applicable Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in Section 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01, and (B) no Default or Event of Default exists, and (ii) each
Proposed Lender that is becoming a Lender shall (y) be subject to the reasonable
approval of the Administrative Agent, the L/C Issuer and the Swing Line Lender,
which approvals shall not be unreasonably withheld, delayed or conditioned, and
(z) execute and deliver a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent, the L/C Issuer, the Swing Line Lender
and the Company. The Company shall prepay any Committed Loans outstanding on
such applicable Increase Effective Date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Committed Loans ratable with the Applicable Percentages resulting from any
non-ratable increase in the amount of the Aggregate Commitments under this
Section 2.16 and in effect after giving effect thereto.
     (e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
     2.17 Cash Collateral.
     (a) Certain Credit Support Events. Within one Business Day following the
written request of the Administrative Agent or the L/C Issuer (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that remains
outstanding for more than two Business Days, then the applicable Borrower shall
deliver (or cause to be delivered) to the Administrative Agent Cash Collateral
in

60



--------------------------------------------------------------------------------



 



an amount equal to such L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, then the
Company shall deliver (or cause to be delivered) to the Administrative Agent
Cash Collateral in an amount equal to the aggregate amount of all such L/C
Obligations. The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that the applicable
Borrower provide additional Cash Collateral in order to protect against the
results of exchange rate fluctuations in accordance with Section 2.05(d). At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the L/C Issuer or the Swing Line Lender, the
applicable Borrower shall deliver (or cause to be delivered) to the
Administrative Agent Cash Collateral in an amount equal to the Fronting Exposure
(after giving effect to Section 2.18(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. Each Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent reasonably
determines that (i) Cash Collateral is subject to any right or claim of any
Person (other than a claim of a nature residual to the claim of the
Administrative Agent) other than the Administrative Agent as herein provided, or
(ii) the total amount of such Cash Collateral is less than the applicable
Fronting Exposure (and, following the Letter of Credit Expiration Date, all
outstanding L/C Obligations), the applicable Borrower or the relevant Defaulting
Lender will, promptly within one Business Day following written demand by the
Administrative Agent, remit or provide (or cause to be remitted or provided) to
the Administrative Agent additional Cash Collateral (x) not subject to any such
right or claim or (y) in an amount sufficient to eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, but subject to subsection (d) below, Cash Collateral provided under
any of this Section 2.17 or Sections 2.03, 2.05, 2.18 or 8.02 in respect of
Letters of Credit or Swing Line Loans or Canadian BA’s shall be held and applied
to the satisfaction of the specific L/C Obligations, Swing Line Loans and
obligations to fund participations therein and Canadian BA’s (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation), prior to any other application of such property as may be provided
for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure (and, following the Letter of Credit Expiration
Date, to secure all outstanding L/C Obligations) shall be released promptly
following (i) the elimination of the applicable Fronting Exposure (or, following
the Letter of Credit Expiration Date, all secured L/C Obligations) (including by
the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vii))) or
the expiration of the applicable Letter of Credit, as the case may be, or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however,

61



--------------------------------------------------------------------------------



 



(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may, during the continuance of an
Event of Default, be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations, and any such future Fronting Exposure shall be reduced by the
amount so held.
     2.18 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent not prohibited by applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08),
shall, following application by Administrative Agent of any such payment by or
on behalf of a Loan Party to the account of such Defaulting Lender with respect
to such Obligation paid (and in lieu of being distributed to such Defaulting
Lender pursuant to Section 2.12(a) or such other provision of this Agreement
applicable with respect to the distribution thereof), be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender (and after giving effect to Section 2.18(a)(iv) and
any Cash Collateral then held), to be held as Cash Collateral for Fronting
Exposure with respect to such Defaulting Lender; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, or, so long as the amount of the
Cash Collateral at such time is equal to the actual Fronting Exposure at such
time, to substitute for and release to the applicable Borrower on a
dollar-for-dollar basis, Cash Collateral previously provided by the applicable
Borrower with respect to the applicable Defaulting Lender (subject to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer or the Swing Line Lender, as
applicable, and such substituted amounts otherwise satisfying the requirements
to constitute Cash Collateral hereunder); fifth, if so determined by the
Administrative Agent and the Company, to be held in an interest bearing deposit
account and released pro rata in order to (y) satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement or (z) Cash Collateralize
the L/C Issuers’ future Fronting Exposure with respect to future Letters of
Credit issued under this Agreement in accordance with

62



--------------------------------------------------------------------------------



 



Section 2.17; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender hereunder or as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to any Loan Party hereunder or as a result of any judgment of a
court of competent jurisdiction obtained by such Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, with
respect to this clause eighth, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all respective non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any facility fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender and (y) shall be limited in its rights to
receive Letter of Credit Fees as provided in Section 2.03(h) and, in each case,
the Company shall not be required to pay to the Administrative Agent for the
account of the Defaulting Lender or the Defaulting Lender any such fee, and no
such fees shall accrue for the account of the Defaulting Lender, that otherwise
would have been required to have been paid to that Defaulting Lender.
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (A) each such reallocation shall be
given effect only if (x) on the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default has occurred and is continuing, or (y) if
a Default or Event of Default occurred and was continuing on such date, on a
subsequent Business Day no Default or Event of Default has occurred and is
continuing, and (B) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

63



--------------------------------------------------------------------------------



 



     (b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral and
reimbursement of costs and expenses to each Loan Party), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Loan Party while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
     (c) Rights and Remedies against a Defaulting Lender. The Company may
replace any Defaulting Lender in accordance with Section 11.13. The rights and
remedies against, and with respect to, a Defaulting Lender under this
Section 2.18 are in addition to, and cumulative and not in limitation of, all
other rights and remedies that each of the Administrative Agent, the L/C
Issuers, the Lenders and the Loan Parties may, at any time, have against, or
with respect to, such Defaulting Lender.
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment by or on account of
any obligation of such Borrower hereunder or under any other Loan Document, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made

64



--------------------------------------------------------------------------------



 



on account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
     (iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment by or on account of any obligation of such Borrower hereunder or under
any other Loan Document, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
     (b) Payment of Other Taxes by Each of the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes arising from payments required to be made by it hereunder or from its
execution and delivery of, or performance by it of, or otherwise with respect to
its obligations under, any Loan Document to which it is a party and imposed
thereon under applicable Law to the relevant Governmental Authority in
accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer (other
than a Lender or L/C Issuer that is an affiliate of the Administrative Agent)
for any reason fails to pay indefeasibly to the Administrative Agent as required
by clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error. However, neither the Administrative Agent, any Lender, nor the
L/C Issuer shall be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that

65



--------------------------------------------------------------------------------



 



are incurred or accrued more than 180 days prior to the date the Administrative
Agent, such Lender, or the L/C Issuer gives notice and demand thereof to such
Borrower.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
reasonable fees, charges and disbursements of any counsel for such Borrower or
the Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other payment Obligations.
     (d) Evidence of Payments. As soon as reasonably practicable after request
by a Borrower or the Administrative Agent, as the case may be, and after any
payment of Indemnified Taxes or Other Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, (A) to determine (1) whether or
not payments made by the respective Borrowers to such Lender hereunder or under
any other Loan Document are subject to Taxes or information reporting, (2) if
applicable, the required rate of withholding or deduction with respect to such
payments, and (3) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the respective Borrowers pursuant to this Agreement or any other Loan
Document or (B) to establish such Lender’s status for withholding tax purposes
in the applicable jurisdictions.

66



--------------------------------------------------------------------------------



 



     (ii) Without limiting the generality of clause (i) above, if a Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company on behalf of such Borrower or the Administrative Agent
as will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements;
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender (and from time to time thereafter upon the request of the Company on
behalf of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so, or at such times prescribed by applicable
Law), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN, or
successor applicable form, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
     (II) executed originals of Internal Revenue Service Form W-8ECI, or
successor applicable form,
     (III) executed originals of Internal Revenue Service Form W-8IMY, or
successor applicable form, and all required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or successor
applicable form, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such

67



--------------------------------------------------------------------------------



 



Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
     (C) if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender, L/C Issuer or
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, L/C Issuer or Administrative Agent
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for such Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender, L/C Issuer or
Administrative Agent has complied with such Lender’s, L/C Issuer’s or
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
     (iii) Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction in withholding taxes, (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender, and
(C) deliver to the applicable Borrower and the Administrative Agent (1) such
other documentation or information prescribed by applicable Law following the
occurrence of any event requiring a change in the most recent documentation
previously delivered pursuant to this subsection (e) so as to maintain
compliance with such Lender’s obligations thereunder, and (2) prior to the date
on which any documentation delivered pursuant to this subsection (e) expires or
becomes obsolete, such documentation as may be necessary to maintain compliance
with such Lender’s obligations thereunder.
     (iv) Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, such documents and forms reasonably requested as are required by any
relevant taxing authorities under the Laws of any jurisdiction, duly executed
and completed by such Borrower, to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

68



--------------------------------------------------------------------------------



 



     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.01with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to such Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or Canadian Dollars) or to accept Canadian BA’s,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or Canadian
Dollars in the applicable interbank market, then, on notice thereof by such
Lender to the Company through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans in the affected currency
or currencies or, in the case of Eurocurrency Rate Loans in Dollars or to
convert Base Rate Committed Loans to Eurocurrency Rate Committed Loans or accept
Canadian BA’s, as the case may be, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (with
respect to Loans denominated in Dollars) or Canadian Prime Rate Loans (with
respect to Committed Loans denominated in Canadian Dollars) (the interest rate
on which Base Rate Loans or Canadian Prime Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the

69



--------------------------------------------------------------------------------



 



Eurocurrency Rate or CDOR component of the Base Rate or Canadian Prime Rate,
respectively), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for (a) a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (i) deposits (whether in Dollars
or Canadian Dollars) are not being offered to banks in the applicable offshore
interbank Eurocurrency market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Committed Loan
(whether denominated in Dollars or Canadian Dollars) or in connection with an
existing or proposed Base Rate Loan, or (iii) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Committed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or (b) Canadian BA’s that adequate and reasonable means do not exist
for determining pricing with respect to such Canadian BA’s, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies or to issue Canadian BA’s shall be suspended
(i) in respect to the applicable amount and Interest Period referred to in the
preceding clause (a)(i), or (ii) in the circumstances referred to in the
preceding clauses (a)(ii) and (iii) and (b), shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans in the affected currency or currencies or for
Canadian BA’s, as applicable, or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein or, in the case of a request for Eurocurrency Loans
denominated in Canadian Dollars or Canadian BA’s, a request for a Committed
Borrowing of Canadian Prime Rate Loans.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

70



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;
     (ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it or any Canadian BA
accepted by it, or change the basis of taxation of payments to such Lender or
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or L/C Issuer); or
     (iii) impose on any Lender or L/C Issuer or the London interbank market or
the market for Canadian BA’s or any other condition, cost or expense affecting
this Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of
Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Eurocurrency Rate Loan), of accepting any Canadian BA’s or to increase the
cost to such Lender or L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or L/C Issuer hereunder (whether of principal,
interest or any other amount), in each case, by an amount deemed in good faith
by such Lender or L/C Issuer to be material, then, within five Business Days
after written demand therefor by such Lender or L/C Issuer, the Company will pay
(or cause the applicable Designated Borrower to pay) to such Lender or L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by such Lender, or the Letters of Credit issued by L/C Issuer, or
the acceptance by such Lender of any Canadian BA, by an amount deemed in good
faith by such Lender or L/C Issuer to be material based on that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time within five
Business Days after written demand therefor, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company, if any, for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding

71



--------------------------------------------------------------------------------



 



company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay (or cause the applicable Designated Borrower to pay) such
Lender or L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof. Upon request by the Company, a
Lender or L/C Issuer, as the case may be, shall also provide a certificate that
such Lender or L/C Issuer is generally requesting such compensation from its
other borrowers.
     (d) Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a Canadian Prime Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

72



--------------------------------------------------------------------------------



 



     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or a Canadian Prime Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower; or
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in Canadian
Dollars on its scheduled due date or any payment thereof in a different
currency, or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
excluding any loss of anticipated profits but including any loss (other than
loss of anticipated profits) or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Company shall
also pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.
A certificate of such Lender setting forth the amount of any such loss, cost or
expense, including reasonably detailed calculations thereof, shall be delivered
to the Company and the Administrative Agent and be conclusive absent manifest
error. For purposes of calculating amounts payable by the Company (or the
applicable Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurocurrency market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Committed
Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans or accepting Canadian BA’s
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

73



--------------------------------------------------------------------------------



 



     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided above, (ii) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) other than
as set forth in the immediately succeeding clause (v), any Lender fails to
consent to an election, consent, amendment, waiver or other modification to this
Agreement or any other Loan Document that requires the consent of (A) the
Required Lenders, and such election, consent, amendment, waiver or other
modification is otherwise consented to by the Required Lenders, or (B) all
Lenders (or all Lenders directly affected thereby), and such election, consent,
amendment, waiver or other modification is otherwise consented to by
Supermajority Lenders, or (v) any Lender becomes a Non-Extending Lender, then in
each case, the Company may replace such Lender in accordance with Section 11.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions Precedent to Initial Credit Extension. The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date and in the case of financial statements, the date or period of
such financial statements) and each in form and substance reasonably
satisfactory to the Administrative Agent:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
     (ii) if so requested within three Business Days of the Closing Date, Swing
Line Notes executed by each Borrower in favor of the Swing Line Lender and a
Committed Loan Note executed by each Borrower in favor of each requesting
Lender;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and General Partner is duly

74



--------------------------------------------------------------------------------



 



organized or formed, and that each of the Company and each Designated Borrower
is validly existing and in good standing in its jurisdiction of organization,
issued by the appropriate authorities of such jurisdiction;
     (v) favorable opinions of Tim Moore, Esq., General Counsel for the Company
and PMCULC, Fulbright & Jaworski L.L.P., special Texas and New York counsel to
the Company and PMCULC, and Bennett Jones LLP, special Canadian counsel for
PMCULC, addressed to the Administrative Agent and each Lender;
     (vi) the Audited Financial Statements and the Initial Pro Forma Forecasts;
     (vii) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Section 4.02(a) and (b) have
been satisfied, (B) the Initial Pro Forma Forecasts were prepared in good faith
upon assumptions deemed reasonable by the Company at the time made, (C) that
there has been no event or circumstance since the date of the most recent
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(D) the current Debt Ratings, and (E) the Company’s true and correct U.S.
taxpayer identification number and PMCULC’s true and correct Canadian corporate
access number;
     (viii) (A) evidence that the commitments under that certain 364-Day Credit
Agreement dated January 3, 2011 among the Company, Bank of America, as
administrative agent, and the lenders named therein, have been terminated, and
(B) confirmation from the Administrative Agent under the Existing Credit
Agreement that the Existing Credit Agreement has been replaced hereby, and, in
each case, that all Subsidiary guaranties under such agreements are of no
further force and effect;
     (ix) evidence that substantially contemporaneously with the effectiveness
hereof, all subsidiary guaranties by any Subsidiaries of the Company delivered
pursuant to that certain Indenture dated September 25, 2002 among the Company,
PAA Finance Corp. and U.S. Bank, National Association, as trustee guaranteeing
the obligations and indebtedness under such Indenture and the notes issued
thereunder shall be terminated and released; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably require.
     (b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party shall have been
obtained and shall be in full force and effect.
     (c) There shall not have occurred during the period from the date of the
most recent Audited Financial Statements through and including the Closing Date
any event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be no actions, suits, investigations, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing, at law, in

75



--------------------------------------------------------------------------------



 



equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
     (d) Any fees, including any arrangement fees, agency fees and upfront fees,
and any expenses of the Arrangers and Administrative Agent, in each case, as
agreed in writing by the Company, required to be paid on or before the Closing
Date shall have been paid.
     (e) The Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Committed Loans) is subject to the following
conditions precedent:
     (a) The representations and warranties of (i) the Company contained in
Article V and (ii) each Loan Party in any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
     (b) No Default shall have occurred and be continuing, or would immediately
result from such proposed Credit Extension or from the application of the
proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower (other than
PMCULC), then the conditions of Section 2.15 to the designation of such Borrower
as a Designated Borrower shall have been met to the reasonable satisfaction of
the Administrative Agent.
     (e) In the case of a Credit Extension to be denominated in Canadian
Dollars, there shall not have occurred, and the effect thereof be then
continuing, any change in national or international financial, political or
economic conditions or currency exchange rates or exchange

76



--------------------------------------------------------------------------------



 



controls which in the reasonable opinion of the Required Lenders (in the case of
any Loans denominated in Canadian Dollars) or the L/C Issuer (in the case of any
Letters of Credit to be denominated in Canadian Dollars) would make it
impracticable for such Credit Extension to be denominated in Canadian Dollars.
ARTICLE V. REPRESENTATIONS AND WARRANTIES
     The Company represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Significant Restricted Person (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or equivalent
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except in each case referred to in clause (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) violate (i) the terms of such
Person’s Organization Documents, (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) any provision of Law applicable to it, (b) result
in the acceleration of any Indebtedness owed by it, (c) result in any breach of,
or a default under, any material Contractual Obligation to which such Person is
a party or to which its properties are bound or (d) result in the creation of
any consensual Lien upon any of its material assets except as expressly
contemplated in, or permitted by, the Loan Documents.
     5.03 Governmental Authorization; Other Consents. Except as expressly
contemplated in or permitted by the Loan Documents, disclosed in Schedule 5.03
or disclosed pursuant to Section 6.03, no approval, consent, exemption or
authorization of, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required to be made or obtained by
any Restricted Person a party thereto pursuant to the provisions of any material
Law applicable to it as a condition to its execution, delivery or performance of
this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document
to which a Loan Party is a party, when delivered hereunder, will have been, duly
executed and delivered by such Loan Party. This Agreement constitutes, and each
other such Loan Document when so executed and delivered will constitute, a
legal, valid and binding obligation of the Loan Party a party hereto or thereto,
as the case may be, enforceable against such Loan Party that is party hereto or
thereto in accordance with its terms, except, in each case (a) as may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such

77



--------------------------------------------------------------------------------



 



enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Company and its Subsidiaries on a consolidated basis as of the
respective dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.
     (b) The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated June 30, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries on a consolidated basis as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) As of the Closing Date, for the period from December 31, 2010 through
the Closing Date, there exists no event or circumstance with respect to the
Company and its Subsidiaries taken as a whole, either individually or in the
aggregate, that has then resulted in a Material Adverse Effect.
     5.06 Litigation. Except as disclosed in the Audited Financial Statements,
in Schedule 5.06 or pursuant to Section 6.03, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
     5.07 Environmental Compliance. Except as disclosed in Schedule 5.07 or
pursuant to Section 6.03, the Company and its Subsidiaries conduct their
businesses in material compliance with applicable Environmental Laws and in the
ordinary course of business, review claims received by, and made against, them
which overtly allege liability or responsibility on any of them for violation by
any of them of any material Environmental Law on their respective businesses,
operations and material properties, which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.08 ERISA Compliance.
     (a) Except as disclosed in the Audited Financial Statements, in
Schedule 5.08 or pursuant to Section 6.03, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable Federal or state laws, to the extent that any non-compliance
therewith could reasonably be expected to result in a Material Adverse Effect.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has

78



--------------------------------------------------------------------------------



 



received a favorable determination or opinion letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
has been submitted to the IRS. To the knowledge of the Company, nothing has
occurred with respect to the Company or any ERISA Affiliate that would prevent
or cause the loss of such tax-qualified status.
     (b) Except as disclosed in the Audited Financial Statements, in
Schedule 5.08 or pursuant to Section 6.03, there are no pending or, to the
knowledge of the Company, overtly threatened in writing, claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Audited Financial Statements, in Schedule 5.08 or pursuant to
Section 6.03, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or,
actually known to the Company, could reasonably be expected to result in a
Material Adverse Effect.
     (c) Except as disclosed in the Audited Financial Statements, in
Schedule 5.08 or pursuant to Section 6.03, (i) no ERISA Event has occurred, and
neither the Company nor any ERISA Affiliate has actual knowledge of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, (ii) the Company and each
ERISA Affiliate has met, in all material respects, all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained, (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher, and neither the Company nor any
ERISA Affiliate has actual knowledge of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date, (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums or obligations of immaterial amounts, and there
are no premium payments which have become due that are delinquent or are being
contested in good faith, (v) neither the Company nor any ERISA Affiliate has, to
its actual knowledge, engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA, and (vi) to the Company’s actual
knowledge, no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, in each case with respect to each of the
foregoing clauses (i) through (vi) of this Section 5.08(c), except as disclosed
in the Audited Financial Statements, in Schedule 5.08 or pursuant to
Section 6.03.
     5.09 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged or will engage, principally, or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

79



--------------------------------------------------------------------------------



 



     (b) Neither the Company nor any other Loan Party is regulated under the
Investment Company Act of 1940.
     5.10 Disclosure. There is no fact known to any Restricted Person that has
not been disclosed to the Administrative Agent and the Lenders in writing which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement (including those delivered hereunder or under
any other Loan Document (in each case, as modified or supplemented by other
information so furnished, when so modified or supplemented)) contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading as of the date made or
deemed made (or if such information expressly relates or refers to an earlier
date, as of such earlier date); provided that, with respect to projected and
forecast financial information, the Company represents only that such
projections and forecasts were prepared in good faith based upon assumptions
deemed reasonable by it at the time.
     5.11 Compliance with Laws. Except as set forth in Schedule 5.11 or in
accordance with Section 6.03, each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith, and if necessary, by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
ARTICLE VI. AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or (unless a
collateral arrangement satisfactory to the L/C Issuer has been entered into) any
Letter of Credit shall remain outstanding, the Company shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03, and
except in the case of the covenants set forth in Sections 6.04, 6.05, 6.06,
6.07, and 6.08, which shall be limited to Significant Restricted Persons) cause
each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent the
following statements and reports, at the Company’s expense:
     (a) promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each fiscal year, a copy of the Company’s Form 10-K,
which report shall include the Company’s complete consolidated financial
statements together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an opinion, without material qualification,
based on an audit using generally accepted auditing standards, by
PricewaterhouseCoopers LLP, or other independent certified public accountants
selected by General Partner, stating that such consolidated financial statements
have been so prepared, and

80



--------------------------------------------------------------------------------



 



these financial statements shall contain a consolidated balance sheet as of the
end of such fiscal year and consolidated statements of earnings for such fiscal
year, and such consolidated financial statements shall set forth in comparative
form the corresponding figures for the preceding fiscal year; and
     (b) promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year, a copy of the Company’s Form 10-Q, which report shall include the
Company’s unaudited consolidated balance sheet as of the end of such fiscal
quarter and consolidated statements of the Company’s earnings and cash flows for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter.
As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender (except as otherwise provided in subsection (c) below), in form
and detail reasonably satisfactory to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief financial officer, principal accounting officer or treasurer of
General Partner (i) stating that such Consolidated financial statements are
accurate and complete in all material respects (subject to normal year-end
adjustments), (ii) stating that such Person has reviewed the Loan Documents,
(iii) containing calculations showing compliance (or non compliance) at the end
of such fiscal quarter with the requirements of Section 7.08, (iv) stating that,
to the best of such Person’s knowledge, no Default exists at the end of such
fiscal quarter or at the time of such certificate or specifying the nature and
period of existence of any such Default, and (v) identifying any Subsidiary
designated as an Unrestricted Subsidiary since the date of the most-recently
delivered prior certificate under this Section 6.02(a) (which delivery may,
unless the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
     (b) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the unit holders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company filed with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
     (c) promptly, to the Administrative Agent, upon written request, such
additional information regarding the business, financial or corporate affairs of
the Company or any Subsidiary, or compliance with the terms of the Loan
Documents, in each case which are

81



--------------------------------------------------------------------------------



 



reasonably requested by the Administrative Agent or any Lender and not subject
to confidentiality restrictions or attorney-client privilege; and
     (d) notice of any public announcement by Moody’s or S&P of any downgrade in
a Debt Rating.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02, (ii) on
which such documents are delivered to the Administrative Agent for posting to
the Platform or (iii) on which such documents are posted on the Company’s behalf
on any other Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), and in either case, the Company
notifies the Administrative Agent of such posting or link. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent or its
authorized Affiliates will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that it instructs to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent or its authorized Affiliates, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07), (y) all
Borrower Materials so marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Side Information” and (z) the
Administrative Agent or its authorized Affiliates shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender not
later than five Business Days after any executive officer of the Company has
knowledge:

82



--------------------------------------------------------------------------------



 



     (a) of the occurrence of any Default; and
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the Company has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
     6.04 Payment of Taxes, Etc. (a) Timely file all required tax returns
(including any extensions), (b) timely pay all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property, and (c) maintain appropriate accruals and reserves for all of the
foregoing as required by GAAP, except to the extent that (i) it is in good faith
contesting the validity thereof by appropriate proceedings, if necessary,
diligently conducted and has set aside on its books adequate reserves therefor
which are required by GAAP or (ii) such non-filing, non-payment or
non-maintenance would not reasonably be expected to result in a Material Adverse
Effect.
     6.05 Preservation of Existence, Etc. (a) Preserve and maintain its legal
existence and good standing under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except, in each case (i) where the failure so to maintain or
preserve (as the case may be) would not reasonably be expected to cause a
Material Adverse Effect or (ii) as permitted in Section 7.03 or as a result of
statutory conversions.
     6.06 Maintenance of Properties. Maintain all of its material properties and
equipment that are necessary in the operation of its business in good working
order and condition, ordinary wear and tear and obsoleteness excepted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     6.07 Maintenance of Insurance. Maintain, with financially sound and
reputable insurance companies, insurance or, at its option, self-insure in such
amounts (after giving effect to any self-insurance compatible with the following
standards) and against such risks as are customarily insured by other Persons
engaged in the same or similar businesses and owning similar properties;
provided, however, that notwithstanding the foregoing provisions of this
Section 6.07, the Company or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
through any insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws. The insurance coverages and amounts will be reasonably
determined by the Company, based on coverages carried by prudent owners of
similar property, and with respect to each other Significant Restricted Person,
may be maintained by the Company.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or

83



--------------------------------------------------------------------------------



 



property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings, if necessary, diligently conducted, or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
     6.09 Books and Records. Maintain full and accurate books of record and
account in conformity with GAAP consistently applied.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and to make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable advance notice to
the Company. Each of the foregoing inspections and examinations shall be made
subject to compliance with applicable safety standards and the same conditions
applicable to any Restricted Person in respect of property of that Restricted
Person on the premises of Persons other than a Restricted Person or an Affiliate
of a Restricted Person, and all information, books and records furnished or
requested to be made, all information to be investigated or verified, all copies
and abstracts of all information, books and records and all discussion conducted
with any officer, employee or representative of any Restricted Person, in each
case, shall be subject to any applicable attorney-client privilege exceptions
which the Company or such Restricted Person determines is reasonably necessary
and compliance with conditions to disclosures under non-disclosure agreements
between any Restricted Person and Persons other than a Restricted Person or an
Affiliate of a Restricted Person and the express undertaking of each Person
acting at the direction of or on behalf of any Lender Party to be bound by the
confidentiality provisions of Section 11.07 of this Agreement.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
refinancing outstanding indebtedness under the Existing Credit Facility, working
capital, capital expenditures, repayment of intercompany debt, acquisitions and
other general corporate purposes not in violation of any Law applicable to it
and not resulting in a Default or Event of Default.
ARTICLE VII. NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or (unless a
collateral arrangement satisfactory to the L/C Issuer has been entered into) any
Letter of Credit shall remain outstanding, the Company shall not (except in the
case of the covenant set forth in Section 7.02, which shall be limited to
Subsidiaries), nor shall it permit any Subsidiary (except in the case of the
covenants set forth in Sections 7.03 and 7.06, which shall be limited to
Significant Restricted Persons, and in the case of the covenant in Section 7.04,
which shall be limited to the Company) to:
     7.01 Liens. Create, incur, assume or permit to exist any Lien upon any of
its Principal Property or upon the Equity Interests of any Subsidiary to secure
Indebtedness (other than, for the avoidance of doubt, Unrestricted
Subsidiaries), whether now owned or hereafter acquired, other than the
following:

84



--------------------------------------------------------------------------------



 



     (a) Liens pursuant to any Loan Document or securing any of the Obligations
(which Liens may, if required as a condition to the granting or acceptance
thereof, also secure, on a pari-passu basis, any Swap Contracts with Lenders or
their Affiliates);
     (b) Liens for taxes, assessments, charges and levies not yet delinquent or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens (including Liens on property of any Restricted Person in the
possession of storage facilities, pipelines or barges) arising in the ordinary
course of business for amounts which are not overdue for a period of more than
60 days or which are being contested in good faith and by appropriate
proceedings, if necessary, diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) Liens on cash and Cash Equivalents under or with respect to accounts
with brokers or counterparties with respect to hedging contracts consisting of
cash, commodities or futures contracts, options, securities, instruments and
other like assets securing only hedging contracts;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (other than any Lien imposed by ERISA), or to secure letters of
credit issued with respect thereto;
     (f) deposits to secure the performance of bids, trade contracts, leases
(other than for borrowed money), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (or to secure letters of credit issued in connection
therewith);
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property or minor imperfections in title thereto which, in the
aggregate, are not material in amount, and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;
     (h) inchoate Liens in respect of pending litigation, or Liens securing
judgments for the payment of money (or securing letters of credit, appeal or
other surety bonds related to such judgments) not constituting an Event of
Default under Section 8.01(h);
     (i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or any Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve System or pursuant
to the Security Documents, and (ii) such deposit account is not intended by the
Company or any Subsidiary to provide collateral to the depository institution;

85



--------------------------------------------------------------------------------



 



     (j) Liens arising out of all presently existing and future division and
transfer orders, advance payment agreements, processing contracts, gas
processing plant agreements, operating agreements, gas balancing or deferred
production agreements, pooling, unitization or communitization agreements,
pipeline, gathering or transportation agreements, platform agreements, drilling
contracts, injection or repressuring agreements, cycling agreements,
construction agreements, salt water or other disposal agreements, leases or
rental agreements, farm-out and farm-in agreements, exploration and development
agreements, and any and all other contracts or agreements covering, arising out,
used or useful in connection with or pertaining to the exploration, development,
operation, production, sale, use, purchase, exchange, storage, separation,
dehydration, treatment, compression, gathering, transportation, processing,
improvement, marketing, disposal, or handling of any oil and gas property of any
Loan Party;
     (k) Liens in respect of Operating Leases;
     (l) Liens securing Acquired Indebtedness, provided that (i) each such Lien
(A) existed at the time of its acquisition and was not created in anticipation
thereof, or (B) was created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such property or asset, (ii) no such Lien shall
extend to or cover any property or asset of a Restricted Person other than the
property or asset so acquired (or constructed), and any extension, renewal,
refinancing, refunding or replacement (or successive extensions, renewals,
refinancings, refundings or replacements), in whole or part, of the foregoing,
and (iii) such Lien shall not secure any additional Indebtedness and
obligations;
     (m) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
     (n) rights reserved to or vested by Law in any Governmental Authority to in
any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;
     (o) rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;
     (p) Liens pursuant to the Pine Prairie Lease and extensions, renewals and
replacement thereof; and
     (q) Liens otherwise not permitted herein which secure obligations in an
aggregate principal amount not to exceed at any time outstanding 10% of the
Company’s Consolidated Net Tangible Assets.

86



--------------------------------------------------------------------------------



 



     7.02 Indebtedness. Create, incur, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness of any Restricted Person owing to another Restricted
Person;
     (c) Acquired Indebtedness;
     (d) Indebtedness of (i) Plains Marketing (and guarantees thereof by its
Subsidiaries) under the Hedged Inventory Credit Agreement and (ii) PNGS (and
guarantees thereof by its Subsidiaries) (w) under the PNGS Credit Agreement,
including “GO Bond Term Loans” thereunder, (x) owing to the “GO Bond Issuer” as
defined in the PNGS Credit Agreement pursuant to the “GO Bond Documents” as
defined in the PNGS Credit Agreement, (y) under other unsecured bank credit
facilities or (z) under any unsecured notes, bonds or debentures;
     (e) Indebtedness under the Pine Prairie Lease and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals and replacements; and
     (f) other Indebtedness not otherwise permitted pursuant to the foregoing
clauses (a), (b), (c), (d) and (e) in an aggregate principal amount at any time
outstanding not to exceed 15% of the Company’s Consolidated Net Tangible Assets.
     7.03 Fundamental Changes; Dispositions. Merge, dissolve, liquidate,
consolidate with or into another Person, or sell, transfer, lease, exchange or
otherwise dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or, upon giving pro forma effect thereto, would immediately
result therefrom:
     (a) any Significant Restricted Person may merge, consolidate or amalgamate
with another Person, provided that (i) if such Significant Restricted Person is
the Company, the Company shall be the acquiring, surviving or continuing entity,
(ii) if such Significant Restricted Person is a Designated Borrower, (A) the
Company or a Designated Borrower shall be the acquiring, surviving or continuing
entity, or (B) the Obligations of such Designated Borrower are assumed by the
Company or a Designated Borrower pursuant to Section 2.15(c) and
Section 11.06(a) and (iii) as to any other Significant Restricted Person,
(x) the Company or such Significant Restricted Person is the acquiring,
surviving or continuing entity (or, with respect to any merger, consolidation or
amalgamation involving such Significant Restricted Person, the surviving or
continuing entity becomes a Significant Restricted Person in the transaction) or
(y) such merger, consolidation or amalgamation is in connection with the sale,
transfer, lease, exchange or other disposition of all or substantially all of
such Significant Restricted Person’s Equity Interests;

87



--------------------------------------------------------------------------------



 



     (b) any Significant Restricted Person other than a Borrower may sell,
transfer, lease exchange or otherwise dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise); and
     (c) any Significant Restricted Person other than a Borrower may dissolve or
liquidate if such dissolution or liquidation results from dispositions not
prohibited by this Agreement.
     7.04 Restricted Payments. Declare or make any Restricted Payment unless no
Default or Event of Default has occurred and is continuing or, immediately after
giving effect thereto, would result therefrom.
     7.05 Transactions with Affiliates. Enter into any material transaction of
any kind with any Affiliate of the Company, whether or not in the ordinary
course of business, other than on terms that are no less favorable to the
Company or such Restricted Person as would be obtainable by the Company or such
Restricted Person at the time in an arm’s length transaction with a Person other
than an Affiliate, provided that the foregoing restriction shall not apply to
any of the following transactions: (a) transactions between or among the Company
and any of its Subsidiaries or between and among any Subsidiaries; (b) if and to
the extent any of them constitute transactions with Affiliates, transactions
governed by the Amended and Restated Omnibus Agreement between Plains Resources
Inc., the Company, Plains Marketing, GP LLC, Plains Marketing GP, Inc. and
Plains Pipeline (and successors of each) dated July 23, 2004, as amended and in
effect; or the Amended and Restated Crude Oil Marketing Agreement among Plains
Resources Inc., Calumet Florida, LLC and Plains Marketing dated as of July 23,
2004, as amended and in effect, (c) any employment, equity award, equity option
or equity appreciation agreement or plan entered into by the Company or any of
its Subsidiaries in the ordinary course of business of the Company or such
Subsidiary; (d) transactions effected in accordance with the terms of agreements
as in effect on the Closing Date; (e) customary compensation, indemnification
and other benefits made available to officers, directors or employees of the
Company, any of its Subsidiaries or the General Partner, including reimbursement
or advancement of out-of-pocket expenses and provisions of officers’ and
directors’ liability insurance; and (f) transactions as contemplated by the
Company’s agreement of limited partnership.
     7.06 Burdensome Agreements. Except as expressly provided for in the Loan
Documents, as described in any Schedule hereto or pursuant to a Restriction
Exception, the substance of which, in detail reasonably satisfactory to the
Administrative Agent, is promptly reported to Administrative Agent, enter into
any Contractual Obligation that limits the ability (a) of any Significant
Restricted Person to make Restricted Payments to the Company or otherwise to
transfer property to the Company, (b) of any Significant Restricted Person to
redeem Equity Interests held in it by the Company, (c) of any Significant
Restricted Person to repay loans and other Indebtedness owing by it to the
Company, or (d) of any Significant Restricted Person to guarantee the payment of
Indebtedness of the Company (excluding in each such case any restrictions with
respect to PNGS and its Subsidiaries contained in (i) documents governing
Indebtedness of PNGS and its Subsidiaries permitted under Section 7.02(d)(ii) or
(ii) the organizational and governance documents of PNGS as in effect on the
Closing Date).

88



--------------------------------------------------------------------------------



 



     7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose (within the meaning of Regulation U of the FRB).
     7.08 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Company to be greater than the ratio set
forth below opposite such period, calculated, with respect to Consolidated
EBITDA, on a trailing four-quarter basis:

          Maximum     Consolidated Applicable Period   Leverage Ratio
(i)       During an Acquisition Period
  5.50:1.0
(ii)      Other than during an Acquisition Period
  5.00:1.0

provided; for purposes of this Section 7.08, Consolidated EBITDA may include, at
the Company’s option (a) any Material Project EBITDA Adjustments as provided
below, limited in each case with respect to any non-wholly-owned Subsidiaries to
a proportional amount of such adjustments equal to the Company’s direct or
indirect ownership interest therein, and (b) any “New Cavern EBITDA Adjustments”
and “Material Project EBITDA Adjustments” (as such terms are defined in
Section 7.09 of the PNGS Credit Agreement) (collectively, “PNGS EBITDA
Adjustments”), limited to a proportional amount of such adjustments equal to the
Company’s direct or indirect ownership interest in PNGS.
     As used herein, “Material Project EBITDA Adjustments” means, with respect
to the construction or expansion of any capital project of the Company or any of
its Subsidiaries (other than PNGS) (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), the aggregate capital cost of which (inclusive of
capital costs expended prior to the acquisition thereof) is reasonably expected
by Company to exceed, or exceeds, $50,000,000 (a “Material Project”):
     (A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project) of an amount to be
approved by the Administrative Agent as the projected Consolidated EBITDA
attributable to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project, such amount
based only on (i) projected revenues from firm fixed-fee contracts (subject to
adjustments for customer creditworthiness) and tariffs relating to such Material
Project, less expenses, (ii) projected Commercial Operations Date (to be no more
than 18 months from the fiscal quarter in which such Material Project EBITDA
Adjustment is initially proposed), and (iii) other factors reasonably deemed
appropriate by the Administrative Agent, which may, at Company’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
or expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project

89



--------------------------------------------------------------------------------



 



(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than
365 days, 75%, and (v) longer than 365 days, 100%;
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at Company’s option, be added to actual Consolidated
EBITDA for such fiscal quarters; and
     (C) the aggregate amount of all Material Project EBITDA Adjustments and
PNGS EBITDA Adjustments during any period shall be limited to 15% of the total
actual Consolidated EBITDA for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments or PNGS EBITDA Adjustments).
     In addition, for purposes of this Section 7.08, Hybrid Securities up to an
aggregate principal amount of 15% of Consolidated Total Capitalization shall be
excluded from Consolidated Funded Indebtedness.
     Deliverables for Material Project EBITDA Adjustments and PNGS EBITDA
Adjustments
     The Company shall, no later than three Business Days prior to its delivery
of a Compliance Certificate for any fiscal quarter for which the Company desires
to include Material Project EBITDA Adjustments or PNGS EBITDA Adjustments,
deliver to Administrative Agent, in form and substance reasonably satisfactory
to Administrative Agent and certified by a financial officer of the Company,
written pro forma projections of Consolidated EBITDA attributable to such
Material Project EBITDA Adjustments or PNGS EBITDA Adjustments, and such other
related information and documentation reasonably requested by and reasonably
satisfactory to Administrative Agent in all respects, including with respect to
Material Project EBITDA Adjustments, certification as to Material Project
completion percentage, expected Commercial Operations Date and no material
delays with respect thereto and with respect to PNGS EBITDA Adjustments such
information with respect to the calculation thereof pursuant to the PNGS Credit
Agreement.
     7.09 Unrestricted Subsidiaries. So long as no Default or Event of Default
has occurred and is continuing, and immediately after giving effect to such
designation on a pro forma basis, no Default or Event of Default would result
therefrom, the Company or any wholly-

90



--------------------------------------------------------------------------------



 



owned Subsidiary of the Company may designate one or more Subsidiaries as
Unrestricted Subsidiaries (each such Subsidiary, and each of its Subsidiaries,
an “Unrestricted Subsidiary”), which Unrestricted Subsidiaries shall be subject
to the following:
     (a) No Unrestricted Subsidiary shall be deemed to be a “Restricted Person”
or a “Subsidiary” of the Company for purposes of this Agreement or any other
Loan Document, and no Unrestricted Subsidiary shall be subject to or included
within the scope of any provision herein or in any other Loan Document,
including without limitation any representation, warranty, covenant or Event of
Default herein or in any other Loan Document, except as set forth in this
Section 7.09.
     (b) No Restricted Person shall guarantee or otherwise become liable in
respect of any Indebtedness of, grant any Lien on any of its property (other
than its Equity Interests in an Unrestricted Subsidiary) to secure any
Indebtedness of or other obligation of, or provide any other form of credit
support to, any Unrestricted Subsidiary, and no Restricted Person shall enter
into any contract or agreement with any Unrestricted Subsidiary, except on terms
no less favorable to such Restricted Person, as applicable, than could be
obtained in a comparable arm’s length transaction with a non-Affiliate of such
Restricted Person; provided, Restricted Persons may guarantee trade accounts
payable of Unrestricted Subsidiaries that arise in the ordinary course of
business in an amount not to exceed five percent (5%) of the Company’s
Consolidated Net Tangible Assets.
     (c) The Company shall at all times maintain, as between Restricted Persons
and Unrestricted Subsidiaries, the separate existence of each Unrestricted
Subsidiary.
     (d) Restricted Persons shall notify each Lender Party, not later than five
(5) Business Days after any executive officer of Restricted Persons has
knowledge of, any claim, including any claim under any Environmental Law, or any
notice of potential liability under any Environmental Law, asserted against any
Unrestricted Subsidiary or with respect to any Unrestricted Subsidiary’s
properties that would reasonably be expected to result in a Material Adverse
Effect, stating that such notice is being given pursuant to this Section 7.09.
     The Company may designate any Unrestricted Subsidiary to become a
Restricted Person if a Default or Event of Default is not continuing, such
designation would not, immediately after giving effect thereto, result in a
Default or an Event of Default, and immediately thereafter such Subsidiary has
no outstanding Indebtedness. Immediately thereafter, Company shall promptly
notify Administrative Agent of such designation and provide to it an officer’s
certificate that such designation was made in compliance with this Section 7.09.
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:

     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
due and payable, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business Days after the same becomes due and payable, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder pursuant
to Section 2.09, or (iii) within five Business Days

91



--------------------------------------------------------------------------------



 



after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
     (b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or comply with any of
its obligations under any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document to which it is a
party on its part to be performed or complied with and such failure continues
for 30 days after notice of such failure is given by the Administrative Agent to
the Company; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Company or any other Loan Party herein or in
any other Loan Document shall be incorrect when made or deemed made in any
material respect; or
     (e) Cross-Default. (i) The Company or any Restricted Person (A) fails to
make any payment when due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) of any principal of or interest
on any Indebtedness (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) in an aggregate principal amount, the Dollar Equivalent of which
exceeds the Threshold Amount, and such failure continues after the passing of
the applicable notice and grace periods, (other than such Indebtedness the
validity of which is being contested in good faith, by appropriate proceedings
(if necessary) and for which adequate reserves with respect thereto are
maintained on the books of such Restricted Person as required by GAAP) or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case, beyond
the applicable grace, cure, extension, forbearance or similar period, if the
effect of which failure or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Company or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Subsidiary is an Affected Party (as so
defined) and, in either event, (1) the Swap Termination Value owed by the
Company or such Subsidiary as a result thereof is greater than the Threshold
Amount (other than amounts under such Swap Contract, the validity of which are
being contested in good faith, by appropriate proceedings (if necessary) and for
which adequate reserves with respect thereto are maintained on the books of such
Restricted Person as required by GAAP), (2) after giving effect to any
applicable grace, cure, extension, forbearance or similar period, the effect of
such Early Termination Date is to cause such Swap Termination Value to become
due, and (3) such Swap Termination Value has not been paid when due; or

92



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. Any Loan Party, any other Significant
Restricted Person, GP LLC, Plains AAP or the General Partner institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any other
Significant Restricted Person becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
stayed, released, vacated or fully bonded within 60 days (or such longer period
for which a stay of enforcement is allowed by applicable Law) after its issue or
levy; or
     (h) Judgments. There is entered against any Significant Restricted Person a
final judgment for the payment of money in an aggregate amount (as to all such
judgments or orders), the Dollar Equivalent of which exceeds $50,000,000 (to the
extent not covered by independent third-party insurance as to which such insurer
has not disputed coverage, or self-insurance reasonably acceptable to the
Administrative Agent) at any one time outstanding and prior to the discharge
thereof, (i) enforcement proceedings are lawfully commenced by any creditor upon
such judgment, or (ii) there is a period of 30 consecutive days after the entry
of such judgment during which a discharge, stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount, in excess of the
Threshold Amount, or (ii) the Company or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the payment Obligations,
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.

93



--------------------------------------------------------------------------------



 



     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated or suspended
(as the case may be), whereupon such commitments and obligation shall be
terminated or suspended (as the case may be);
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the Company Cash Collateralize the L/C Obligations and
Canadian BA’s (in an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts that have accrued and are owing as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

94



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.04 and 2.18; and
     Last, the balance, if any, after all of the payment Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other payment Obligations, if any, in the order set forth above.
ARTICLE IX. ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions (other than the
right to reasonably approve a successor Administrative Agent pursuant to
Section 9.06).
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

95



--------------------------------------------------------------------------------



 



     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is

96



--------------------------------------------------------------------------------



 



satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation or Removal of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Company, which notice shall set forth the proposed date of
resignation, which shall be not less than 30 days after the date of such notice,
during which time the Administrative Agent shall continue to act as the
Administrative Agent hereunder, unless sooner replaced or removed in accordance
with the provisions hereof. In addition, at any time the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person, remove such
Person as Administrative Agent. Upon receipt of any such notice of resignation
or issuance of notice of removal, the Required Lenders shall have the right to
appoint a successor (subject to consultation with the Company, unless an Event
of Default has occurred and is continuing), which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or the Required
Lenders issue such notice of removal, then the retiring or removed
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above
(subject to consultation with the Company, unless an Event of Default has
occurred and is continuing); provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all

97



--------------------------------------------------------------------------------



 



of the rights, powers, privileges and duties of the retiring (or retired or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
     (b) Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation or removal
as L/C Issuer and Swing Line Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor may succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed L/C Issuer and Swing Line Lender, (b) the retiring or
removed L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for or in support of the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

98



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
Section 8.03;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04, in each case, in accordance with Section 8.03.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all payment Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or to be sold as part of or in connection with any sale not prohibited
hereunder or under any other Loan Document, or (iii) subject to Section 11.01,
if approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.
ARTICLE X. CONTINUING GUARANTY
     10.01 Company Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the payment Obligations, whether for

99



--------------------------------------------------------------------------------



 



principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Designated Borrowers to the Lender Parties, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Lender Parties in connection
with the collection or enforcement thereof). The Administrative Agent’s books
and records showing the amount of the payment Obligations of the Designated
Borrowers shall be admissible in evidence in any action or proceeding, and shall
be binding upon the Company, and conclusive absent manifest error for the
purpose of establishing the amount of the payment Obligations of the Designated
Borrowers. This Company Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations of the Designated
Borrowers or any instrument or agreement evidencing any Obligations of the
Designated Borrowers, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations of the Designated Borrowers which might
otherwise constitute a defense to the obligations of the Company under this
Company Guaranty, and the Company hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
     10.02 Rights of Lenders. The Company consents and agrees that the Lender
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof, in each
case, unless otherwise set forth herein, including in respect of Section 11.01:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations of the Designated Borrowers
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Company Guaranty or any Obligations of the Designated Borrowers; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Obligations of the Designated Borrowers. Without limiting the
generality of the foregoing, the Company consents to the taking of, or failure
to take, any action by the Lender Parties which might in any manner or to any
extent vary the risks of the Company under this Company Guaranty or which, but
for this provision, might operate as a discharge of the Company.
     10.03 Collateral Matters. The Company waives (a) any defense arising by
reason of any disability or other defense of any Designated Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Lender Party) of the liability of the Borrowers; (b) any
defense based on any claim that the Company’s obligations exceed or are more
burdensome than those of any Designated Borrower; (c) the benefit of any statute
of limitations affecting the Company’s liability hereunder; (d) any right to
proceed against any Designated Borrower, proceed against or exhaust any security
for the Obligations of the Designated Borrowers, or pursue any other remedy in
the power of any Lender Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Lender Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Company expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands

100



--------------------------------------------------------------------------------



 



of any kind or nature whatsoever with respect to the Obligations of any
Designated Borrower, and all notices of acceptance of this Company Guaranty or
of the existence, creation or incurrence of new or additional Obligations of any
Designated Borrower.
     10.04 Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations of the Designated Borrowers and the obligations of any other
guarantor, and a separate action may be brought against the Company to enforce
this Company Guaranty whether or not any Designated Borrower or any other person
or entity is joined as a party.
     10.05 Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Company Guaranty until all of the Obligations of
the Designated Borrowers and any amounts payable under this Company Guaranty
have been indefeasibly paid in full and the Commitments are terminated. If any
amounts are paid to the Company in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Lender Parties and
shall forthwith be paid to the Lender Parties to reduce the amount of the
Obligations of the Designated Borrowers, whether matured or unmatured.
     10.06 Termination; Reinstatement. This Company Guaranty is a continuing and
irrevocable guaranty of all payment Obligations of the Designated Borrowers now
or hereafter existing and shall remain in full force and effect until all
payment Obligations of the Designated Borrowers are indefeasibly paid in full in
cash and the Commitments with respect to the Designated Borrowers are
terminated. Notwithstanding the foregoing, this Company Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of any Designated Borrower or the Company is made, or any of the
Lender Parties exercises its right of setoff, in respect of the payment
Obligations of the Designated Borrowers and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Lender Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender
Parties are in possession of or have released this Company Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Company under this paragraph shall survive termination of
this Company Guaranty.
     10.07 Subordination. The Company agrees that, upon the occurrence and
during the continuation of an Event of Default, the payment of all Indebtedness
of the Designated Borrowers owing to the Company, whether now existing or
hereafter arising, including but not limited to any obligation of any Designated
Borrower to the Company as subrogee of the Lender Parties or resulting from the
Company’s performance under this Company Guaranty, shall be subordinated to the
indefeasible payment in full in cash of all payment Obligations of the
Designated Borrowers. Upon the occurrence and during the continuation of an
Event of Default, any such obligation or indebtedness of any Designated Borrower
to the Company shall be enforced and performance received by the Company as
trustee for the Lenders and, upon the written request of the Required Lenders,
the proceeds thereof shall be paid over to the Administrative Agent, for the
benefit of the Lenders, on account of the payment Obligations of

101



--------------------------------------------------------------------------------



 



the Designated Borrowers, to be applied in accordance with Section 8.03, but
without reducing or affecting in any manner the liability of the Company under
this Company Guaranty.
     10.08 Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations of the Designated Borrowers is stayed, in connection with any
case commenced by or against the Company or any Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Company upon demand by the Lender Parties.
     10.09 Condition of Designated Borrowers. The Company acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from each Designated Borrower such information concerning the
financial condition, business and operations of the Designated Borrowers and any
such other guarantor as the Company requires, and that none of the Lender
Parties has any duty, and the Company is not relying on the Lender Parties at
any time, to disclose to the Company any information relating to the business,
operations or financial condition of any Designated Borrower (the Company
waiving any duty on the part of the Lender Parties to disclose such information
and any defense relating to the failure to provide the same).
ARTICLE XI. MISCELLANEOUS
     11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate, except with
respect to interest on past-due principal of any Loan, which shall require the
written consent of each Lender, or (ii) to amend any financial covenant
hereunder (or any defined term used therein)

102



--------------------------------------------------------------------------------



 



even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (g) release the Company from the Company Guaranty without the written
consent of each Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
     11.02 Notices; Effectiveness; Electronic Communication.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

     (i) if to the Company or any Designated Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

103



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Company
and its Affiliates), if such questionnaire has been received by the Person
sending such notice or communication, or if such questionnaire has not been
received by such sending Person, to such address as may be reasonably believed
to be correct by such sending Person.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). The Company and each Designated Borrower hereby agrees that any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall constitute delivery to, and shall be deemed to have been
delivered to, each Designated Borrower.
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent and the Company that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

104



--------------------------------------------------------------------------------



 



ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
have resulted from such Agent Party’s gross negligence, willful misconduct or
material breach of any of its obligations under any Loan Document; provided,
however, that in no event shall any party hereto, Related Party of any party
hereto or Agent Party have any liability to each other party hereto, its Related
Parties, any Agent Party or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
Subsidiaries or their respective securities for purposes of United States
Federal or state securities laws.

     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower, as provided in
Section 11.04(b). All telephone notices to and other

105



--------------------------------------------------------------------------------



 



telephonic communications with the Administrative Agent may be recorded by any
person a party thereto, and each of the parties hereto consent to such
recording.
     11.03 No Waiver; Cumulative Remedies; Enforcement; Nature of Obligations.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
     All Obligations which are incurred by two or more Loan Parties shall be
their joint and several obligations and liabilities of such Loan Parties;
provided, the Lender Parties acknowledge and agree that as of the Closing Date
(i) Borrowings and requests for Credit Extensions made or to be made hereunder
by any requesting Borrower, including any Designated Borrower joining this
Agreement after the Closing Date pursuant to Section 2.15, are to be made by
such requesting Borrower severally and not jointly and severally by the
Borrowers, and (ii) Loans and L/C Obligations of any Borrower, including any
Designated Borrower joining this Agreement after the Closing Date pursuant to
Section 2.15, are to be such Borrower’s several Obligations, and not joint and
several Obligations among all Borrowers.
     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the

106



--------------------------------------------------------------------------------



 



preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, other than expenses of a Defaulting Lender proximately caused
by conduct, acts or omissions described in clauses (a), (b) or (c) of the
definition of “Defaulting Lender”.
     (b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
(each such Person being called an “Indemnitee”) against any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against such Lender Party growing out of, resulting from or in any other way
associated with the Loan Documents and the transactions and events (including
the enforcement or defense thereof) at any time associated therewith or
contemplated therein and the Borrowers’ use of Loan proceeds (whether arising in
contract or in tort or otherwise and including any violation or noncompliance
with any Environmental Laws by any Indemnitee or any other Person or any
liabilities or duties of any Indemnitee or any other Person with respect to
Hazardous Materials found in or released into the environment). In the case of
an investigation, litigation or proceeding to which the indemnity in this
Section 11.04 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of its
equity holders, Affiliates or creditors or an Indemnitee or any third party and
whether or not an Indemnitee is otherwise a party thereto.
     (c) THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided only that
no Indemnitee shall be entitled under this section to receive indemnification
for that portion, if any, of any liabilities and costs which (i) is proximately
caused by its own (A) individual gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final judgment, or
(B) material breach of any of its obligations hereunder or under any other Loan
Documents, as determined by a court of competent jurisdiction in a final
judgment, (ii) arises by reason of a claim (A) by any one or more Indemnitees
against any one or more other Indemnitees or (B) by an equity-interest owner of
any Indemnitee against any one or more Indemnitees, so long as in either such
case, such claim is not proximately caused solely by the breach hereunder or
under

107



--------------------------------------------------------------------------------



 



any other Loan Document by the Company or its Affiliates or (iii) are incurred
by an Indemnitee that is a Defaulting Lender, and such liabilities or costs are
proximately caused by conduct, acts or omissions described in clauses (a), (b)
or (c) of the definition of “Defaulting Lender”. If any Person (including the
Company or any of its Affiliates) ever alleges gross negligence or willful
misconduct pursuant to the preceding clause (i)(A) (but, for the avoidance of
doubt, not with respect to an allegation of a material breach pursuant to the
preceding clause (i)(B)) by any Indemnitee, the indemnification provided for in
this section shall nonetheless be paid upon demand, subject to later adjustment
or reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. As used in this section the term “Indemnitee” shall refer
not only to each Person designated as a Lender Party in Section 1.01 but also to
each director, officer, trustee, agent, attorney, employee, representative and
Affiliate of such Persons. So long as no Default has occurred and is continuing
and the Company is financially solvent, no Indemnitee may settle any claim to be
indemnified without the consent of the Company, such consent not to be
unreasonably withheld; provided that the Company may not reasonably withhold
consent to any settlement that an Indemnitee proposes, if the Company does not
have the financial ability to pay all its obligations outstanding and asserted
against the Company at that time, including the maximum potential claims against
the Indemnitee to be indemnified pursuant to this Section 11.04.
     (d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any applicable Related Party of any of the
foregoing, without affecting the Company’s payment obligations with respect
thereto, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (d) are subject to the provisions of Section 2.12(d).
     (e) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than as a result of such
Indemnitee’s gross

108



--------------------------------------------------------------------------------



 



negligence, willful misconduct or material breach of any of its obligations
under any Loan Document.
     (f) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor and the Company’s receipt of
reasonably detailed invoices or statements related thereto.
     (g) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     11.06 Successors and Assigns.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except neither the Company
nor any Designated Borrower may assign or otherwise transfer any of its rights
or obligations hereunder (other than assignments by a Designated Borrower to,
and corresponding assumptions by, the Company or one or more Designated
Borrowers) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the

109



--------------------------------------------------------------------------------



 



Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans, and Canadian BA’s) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any such
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

110



--------------------------------------------------------------------------------



 



     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of such assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment permitted by
Section 11.06(b) shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending Canadian Dollars to the relevant Borrowers without the
imposition of any additional Indemnified Taxes.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any

111



--------------------------------------------------------------------------------



 



Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender against receipt by such Borrower of the
cancelled original Note of the assignor, if its entire Commitment was assigned,
or evidence that such assignor’s Note is marked to reflect its reduction. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time and recordation of Assignments and
Assumptions (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice, and the
Administrative Agent shall provide any information therein as any Borrower shall
reasonably request from time to time.

     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans owing to it)
and Canadian BA’s); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other

112



--------------------------------------------------------------------------------



 



parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01 (it being
understood that the documentation required under Section 3.01 shall be delivered
to the participating Lender) and the obligations imposed by such Sections and
shall be subject to replacement pursuant to Section 3.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. Each Lender that sells a participation agrees,
at such Lender’s request and expense, to use reasonable efforts to cooperate
with the Company to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
in such Lender’s Loans and the principal amounts (and stated interest) of each
such Participant’s interest in such Lender’s Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of its Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in such Lender’s commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such Lender’s Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply and complies with Section 3.01(e) as though it were a
Lender.

113



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer (subject to such successor’s acceptance) or Swing
Line Lender (subject to such successor’s acceptance) hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
Canadian Prime Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or Canadian Prime Rate Committed Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
     (h) Lost Notes. Upon receipt of an affidavit reasonably satisfactory to the
Company of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note, the
applicable Borrower will execute and deliver, in lieu thereof, a replacement
Note in the principal amount of such Lender’s then Commitment or if no
Commitment is in effect, the outstanding principal amount owed to such Lender
and otherwise of like tenor.
     11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer (for itself and each of its
Related Parties) agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners,

114



--------------------------------------------------------------------------------



 



directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and will maintain such confidences), (b) to the
extent requested or required by applicable laws or regulations or by any
subpoena or similar legal process, including in connection with any pledge or
assignment made pursuant to Section 11.06(f), (c) subject to this Section 11.07,
to any other party hereto, (d) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or in connection with any Default
or anticipated Default, the enforcement of rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Proposed Lender invited to be a Lender pursuant to
Section 2.16(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to, and requested by, a Borrower
and its obligations, (f) with the consent of the Company or (g) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any Affiliate of any of them, or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary, provided that, in the case of information received from the
Company or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     11.08 Right of Setoff. At any time and from time to time during the
continuance of any Event of Default, each Lender and the L/C Issuer is hereby
authorized, to the fullest extent permitted by applicable law, to set off and
apply against the payment Obligations then due and payable (without notice to
any Restricted Person), any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of a Borrower;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and

115



--------------------------------------------------------------------------------



 



(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. In no event shall the aggregate “interest”
(as defined in section 347 of the Criminal Code (Canada)) payable by any
Designated Borrower under the Loan Documents exceed the maximum effective annual
rate of interest on the “credit advanced” (as defined in that section) permitted
under that section and, if any payment, collection or demand pursuant to this
Agreement in respect of “interest” (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand shall be deemed to have been made by mutual mistake of Borrowers,
Administrative Agent and Lenders and the amount of such excess payment or
collection shall be refunded to the relevant Designated Borrower. For purposes
of any Notes made by any Designated Borrower, the effective annual rate of
interest shall be determined in accordance with generally accepted actuarial
practices and principles over the term applicable thereto on the basis of annual
compounding of the lawfully permitted rate of interest and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Administrative Agent shall be prima facie evidence, for the
purposes of such determination.
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

116



--------------------------------------------------------------------------------



 



     11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
     11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided in Section 3.06(a), (ii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) other
than as set forth in the immediately succeeding clause (v), any Lender fails to
consent to an election, consent, amendment, waiver or other modification to this
Agreement or any other Loan Document that requires the consent of (A) the
Required Lenders, and such election, consent, amendment, waiver or other
modification is otherwise consented to by the Required Lenders, or (B) all
Lenders (or all Lenders directly affected thereby), and such election, consent,
amendment, waiver or other modification is otherwise consented to by
Supermajority Lenders, or (v) any Lender is a Non-Extending Lender or (vi) any
other circumstance exists hereunder that gives the Company the right to replace
a Lender as a party hereto, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
     (a) unless paid by the assignee or waived by the Administrative Agent in
its sole discretion, the Company shall have paid (or caused a Designated
Borrower to pay) to the Administrative Agent the assignment fee specified in
Section 11.06(b);

117



--------------------------------------------------------------------------------



 



     (b) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05 and subject
to Section 2.18) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company or applicable Designated Borrower
(in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not violate applicable Laws.
     Notwithstanding the foregoing rights of the Company under this Section, the
Company may not replace any Lender which seeks compensation under Section 3.04
or reimbursement under Section 3.01 unless the Company is replacing all Lenders
which are then seeking such compensation or reimbursement.
     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

118



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
the Co-Syndication Agents and the Lenders are arm’s-length commercial
transactions between such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Co-Syndication Agents and the Lenders,
on the other hand, (ii) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent, the Co-Syndication
Agents and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, any Arranger, any Co-Syndication Agent nor any Lender has
any obligation to such Borrower or any

119



--------------------------------------------------------------------------------



 



of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its Affiliates, and none of the Administrative Agent, any Arranger,
any Co-Syndication Agent nor any Lender has any obligation to disclose any of
such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against the Administrative Agent, the Co-Syndication Agents and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
     11.17 No Recourse to Other Persons. No past, present or future director,
officer, partner, employee, incorporator, manager, stockholder, unitholder or
member of the Company, General Partner, Plains AAP, or GP LLC, and no past,
present or future director, officer, partner, employee, incorporator, manager,
stockholder, unitholder or member of any Subsidiary of the Company that is from
time to time a Borrower shall have any liability for any Obligations or for any
claim based on, in respect of, or by reason of, the Obligations or their
creation as such. Each party hereto, for itself and each of its Related Parties,
waives and releases all such liability. The waiver and release are part of the
consideration for the incurrence of Indebtedness by the Borrowers hereunder and,
as applicable, the making of the Notes.
     11.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all information that is in its or
any of its Subsidiary’s possession or control and not subject to confidentiality
arrangements with third parties or counsel which the Administrative Agent or
such Lender reasonably requests to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act (and if any of such information is not in the Company’s or any
of its Subsidiary’s possession or control, will use its commercially reasonable
efforts to obtain such information and other documentation).

120



--------------------------------------------------------------------------------



 



     11.20 Time of the Essence. Time is of the essence of the Loan Documents.
     11.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
     11.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     11.23 Reallocation of Outstanding Loans under Existing Credit Agreement. In
connection with the refinancing of the outstanding obligations and indebtedness
under the Existing Credit Agreement pursuant hereto, the Company, Administrative
Agent and Lenders shall as of the Closing Date make adjustments to the
outstanding principal amount of “Loans” under the Existing Credit Agreement (as
such term is defined therein) (but not any interest accrued thereon prior to the
Closing Date), including the borrowing of additional Loans hereunder and the
repayment of Loans thereunder plus all applicable accrued interest, fees and
expenses as shall be necessary to provide for Loans hereunder by each Lender in
the amount of its Applicable Percentage of all Loans as of the Closing Date, but
in no event shall such adjustment of any “Eurodollar Loans” (as such term is
defined therein) (i) constitute a payment or prepayment of all or a portion of
any such Eurodollar Loans or (ii) entitle any Lender to any reimbursement under
Section 3.05 hereof, and each Lender shall be deemed to have made an assignment
of its outstanding Loans under the Existing Credit Agreement, and assumed
outstanding Loans of other Lenders under the Existing Credit Agreement as may be
necessary to effect the foregoing.

121



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            PLAINS ALL AMERICAN PIPELINE, L.P.
      By:   PAA GP LLC, its general partner             By:   PLAINS AAP, L.P.,
its sole member             By:   PLAINS ALL AMERICAN GP LLC,
its general partner     

            By:           Charles Kingswell-Smith        Vice President and
Treasurer     

            PLAINS MIDSTREAM CANADA ULC
      By:           Charles Kingswell-Smith        Vice President and Treasurer 
   

Plains All American Credit Facility

S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:           Title:      

Plains All American Credit Facility

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-3



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-4



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

Plains All American Credit Facility

S-5



--------------------------------------------------------------------------------



 



         

            DNB NOR BANK ASA, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

Plains All American Credit Facility

S-6



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-7



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-8



--------------------------------------------------------------------------------



 



         

            SOCIÉTÉ GENERALÉ, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-9



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-10



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-11



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD., as a
Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-12



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-13



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-14



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-15



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:   Justin Alexander        Title:   Vice President     
        By:           Name:   Joseph Rauhala        Title:   Principal Officer 
 

Plains All American Credit Facility

S-16



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-17



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-18



--------------------------------------------------------------------------------



 



         

            ING CAPITAL LLC, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-19



--------------------------------------------------------------------------------



 



         

            PNC BANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-20



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-21



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-22



--------------------------------------------------------------------------------



 



         

            REGIONS BANK, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-23



--------------------------------------------------------------------------------



 



         

            BANK OF MONTREAL, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-24



--------------------------------------------------------------------------------



 



         

            AMEGY BANK NATIONAL ASSOCIATION, as a
Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-25



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, as a Lender
      By:           Name:           Title:      

Plains All American Credit Facility

S-26



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB, as a Lender
      By:           Name:           Title:        

Plains All American Credit Facility

S-27



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable Lender   Commitment   Percentage
Bank of America, N.A.
  $ 95,000,000.00       5.937500000 %
Wells Fargo Bank, National Association
  $ 95,000,000.00       5.937500000 %
BNP Paribas
  $ 95,000,000.00       5.937500000 %
DnB NOR Bank ASA
  $ 95,000,000.00       5.937500000 %
JPMorgan Chase Bank, N.A.
  $ 95,000,000.00       5.937500000 %
SunTrust Bank
  $ 80,000,000.00       5.000000000 %
Société Generalé
  $ 75,000,000.00       4.687500000 %
Barclays Bank PLC
  $ 85,000,000.00       5.312500000 %
Citibank, N.A.
  $ 85,000,000.00       5.312500000 %
Mizuho Corporate Bank, Ltd.
  $ 85,000,000.00       5.312500000 %
UBS Loan Finance LLC
  $ 85,000,000.00       5.312500000 %
The Bank of Nova Scotia
  $ 75,000,000.00       4.687500000 %
Royal Bank of Canada
  $ 60,000,000.00       3.750000000 %
U.S. Bank National Association
  $ 40,000,000.00       2.500000000 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 60,000,000.00       3.750000000 %
Sumitomo Mitsui Banking Corporation
  $ 60,000,000.00       3.750000000 %
ING Capital LLC
  $ 40,000,000.00       2.500000000 %
PNC Bank National Association
  $ 40,000,000.00       2.500000000 %
Compass Bank
  $ 40,000,000.00       2.500000000 %
Fifth Third Bank
  $ 40,000,000.00       2.500000000 %
Regions Bank
  $ 40,000,000.00       2.500000000 %
Bank of Montreal
  $ 40,000,000.00       2.500000000 %
Amegy Bank National Association
  $ 25,000,000.00       1.562500000 %
Comerica Bank
  $ 40,000,000.00       2.500000000 %
Raymond James Bank, FSB
  $ 30,000,000.00       1.875000000 %
Total
  $ 1,600,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01A
CANADIAN BANKERS’ ACCEPTANCES
     1. Execution of Canadian BA’s. (a) To facilitate the acceptance of Canadian
BA’s hereunder, each Designated Borrower hereby appoints each Lender as its
attorney to sign and endorse on its behalf, as and when considered necessary by
such Lender, an appropriate number of Canadian BA’s in the form prescribed by
such Lender.
     (b) Each Lender may, at its option, execute any Canadian BA in handwriting
or by the facsimile or mechanical signature of any of its authorized officers,
and each Lender is hereby authorized to accept or pay, as the case may be, any
Canadian BA of a Designated Borrower that purports to bear such a signature,
notwithstanding that any such individual has ceased to be an authorized officer
of such Lender. Any such Canadian BA shall be as valid as if such individual
were an authorized officer at the date of issue of the Canadian BA.
     (c) Any Canadian BA signed by a Lender as attorney for a Designated
Borrower, whether signed in handwriting or by the facsimile or mechanical
signature of an authorized officer of a Lender, may be dealt with by such Lender
for all intents and purposes, and shall bind such Designated Borrower, as if
duly signed and issued by such Designated Borrower.
     (d) The receipt by a Lender of a request for a Borrowing by way of Canadian
BA’s shall be such Lender’s sufficient authority to execute, and each Lender
shall, subject to the terms and conditions of this Agreement, execute Canadian
BA’s in accordance with such request and the advice of the Administrative Agent
given pursuant to Section 4 of this Schedule, and the Canadian BA’s so executed
shall thereupon be deemed to have been presented for acceptance.
     2. Sale of Canadian BA’s. (a) It shall be the responsibility of each Lender
to arrange, in accordance with normal market practice, for the sale on each
funding date of a Canadian BA to be accepted by such Lender, failing which such
Lender shall purchase such Canadian BA.
     (b) In accordance with the procedures set forth in Section 4 of this
Schedule, each Lender will make the net proceeds of the applicable Borrowing by
way of Canadian BA’s available to the Designated Borrower on the funding date.
     (c) The parties agree that in the administering of Canadian BA’s, each
Lender may avail itself of the debt clearing services offered by a clearing
house for depository notes pursuant to the Depository Bills and Notes Act
(Canada) and that the procedures set forth in Article II of the Credit Agreement
be deemed amended to the extent necessary to comply with the requirements of
such debt clearing services.
     3. Size and Maturity of Canadian BA’s and Rollovers. Each Borrowing by
means of Canadian BA’s shall be in a minimum amount of CDN$500,000, and no more
than seven Borrowings of Canadian BA’s shall be outstanding at any time. Each
Canadian BA shall have a term of 30, 60, 90 or 180 days (or such other period as
may be agreed to by the Designated Borrower requesting such Borrowing and the
Lenders) after the date of acceptance of the

 



--------------------------------------------------------------------------------



 



Canadian BA by a Lender, but no Canadian BA may mature on a date which is not a
Business Day or after the Maturity Date. The face amount at maturity of a
Canadian BA may be rolled over as a Canadian BA (by repayment and reissue) or
repaid.
     4. Coordination of Canadian BA Advances. Each Lender shall advance its
Applicable Percentage of each Borrowing by way of Canadian BA’s in accordance
with Section 2.02(b) and the provisions set forth below.
     (a) The Administrative Agent, promptly following receipt of a notice from a
Designated Borrower pursuant to Section 2.01 requesting a Borrowing by way of
Canadian BA’s, shall advise each Lender of the aggregate face amount and term(s)
of the Canadian BA’s to be accepted by it, which term(s) shall be identical for
all Lenders. The aggregate face amount of Canadian BA’s to be accepted by a
Lender shall be determined by the Administrative Agent by reference to the
respective Commitments of the Lenders. In the event it is not practicable to
allocate Canadian BA’s to each Lender such that the aggregate amount of Canadian
BA’s required to be purchased by such Lender hereunder is in a whole multiple of
C$100,000, Administrative Agent is authorized by each Designated Borrower and
each Lender to make such allocation as Administrative Agent determines in its
sole and unfettered discretion may be equitable in the circumstances and, if the
aggregate amount of such Canadian BA’s is not a whole multiple of C$100,000,
then the Administrative Agent may allocate (on a basis considered by it to be
equitable) the excess of such amount over the next lowest whole multiple of
C$100,000 to one Lender, which shall purchase a Canadian BA with a face amount
equal to the excess and having the same term as the corresponding Canadian BA’s.
In no event shall the portion of the outstanding Borrowings by way of Canadian
BA’s of a Lender exceed such Lender’s Percentage Share of the aggregate
Borrowings by way of Canadian BA’s by more than C$100,000 as a result of such
exercise of discretion by Administrative Agent.
     (b) Each Lender shall transfer to the Administrative Agent by not later
than 2:00 p.m. (Toronto time) on each funding date for Canadian BA’s,
immediately available Canadian Dollars in an aggregate amount equal to the
Canadian BA Discount Proceeds of all Canadian BA’s accepted and sold or
purchased by such Lender on such funding date net of the applicable Canadian BA
Fee and net of the amount required to pay any of its previously accepted
Canadian BA’s that are maturing on the funding date or any of its other
Borrowing that are being converted to Canadian BA’s on the funding date. In the
case of a conversion from a Borrowing of Canadian Prime Rate Loans to a
Designated Borrower into a Borrowing by way of Bankers’ Acceptances to be
accepted by a Lender pursuant hereto, such Lender, in order to satisfy the
continuing liability of such Designated Borrower to it for the principal amount
of the Canadian Prime Rate Loans being converted, shall retain for its own
account the Canadian BA Discount Proceeds of each new Canadian BA issued by it
in connection with such conversion; and such Designated Borrower shall, on the
date of issuance of the Canadian BA’s, pay to the Administrative Agent for the
benefit of Lenders an amount equal to the difference between the aggregate
principal amount of the Canadian Prime Rate Loans being converted owing to the
Lenders and the aggregate Canadian BA Discount Proceeds of such Canadian BA’s
net of the applicable Canadian BA Fee.
     (c) Notwithstanding any other provision hereof, for the purpose of
determining the amount to be transferred by a Lender to the Designated Borrower
requesting such Borrowing in

 



--------------------------------------------------------------------------------



 



respect of the sale of any Canadian BA accepted by such Lender and sold or
purchased by it, the proceeds of sale thereof shall be deemed to be an amount
equal to the Canadian BA Discount Proceeds calculated with respect thereto.
Accordingly, in respect of any particular Canadian BA accepted by it, a Lender
(in addition to its entitlement to retain the applicable Canadian BA Fee for its
own account) (i) shall be entitled to retain for its own account the amount, if
any, by which the actual proceeds of sale thereof exceed the Canadian BA
Discount Proceeds calculated with respect thereto; and (ii) shall be required to
pay out of its own funds the amount, if any, by which the actual proceeds of
sale thereof are less than the Canadian BA Discount Proceeds calculated with
respect thereto.
     (d) Whenever a Designated Borrower requests a Borrowing that includes
Canadian BA’s, each Lender that is not permitted by applicable law, by its
internal policies to accept Canadian BA’s or by customary market practice to
accept a Canadian BA (a “Non BA Lender”) shall, in lieu of accepting its pro
rata amount of such Canadian BA’s, make available to the applicable Designated
Borrower on the funding date a non-interest bearing loan (a “Canadian BA
Equivalent Loan”) in Canadian Dollars in an amount equal to the amount of
Canadian BA Discount Proceeds that would constitute its pro rata amount of the
applicable Canadian BA’s based on the Canadian BA Discount Rate set forth in
clause (b) of the definition of “Canadian BA Discount Rate”. Each Non BA Lender
also shall be entitled to deduct from each Canadian BA Equivalent Loan an amount
equal to the Canadian BA Fee that would have been applicable had it been able to
accept Canadian BA’s. Each Canadian BA Equivalent Loan shall have a term equal
to the term of the Canadian BA’s that the Non BA Lender would otherwise have
accepted and the Designated Borrower requesting such Borrowing shall, at the end
of that term, be obligated to pay the Non BA Lender an amount equal to the
aggregate face amount of the Canadian BA’s that it would otherwise have
accepted. All provisions of this Agreement applicable to Canadian BA’s and
Lenders that accept Canadian BA’s shall apply mutatis mutandis to Canadian BA
Equivalent Loans and Non BA Lenders and, without limiting the foregoing,
Borrowings shall include Canadian BA Equivalent Loans.
     5. Payment of Canadian BA’s; Cash Collateral; Prepayments; Taxes, Yield
Protection and Illegality. (a) Each Designated Borrower shall provide for the
payment to each Lender of the full face amount of each Canadian BA accepted for
its account on the earlier of (i) the date of maturity of such Canadian BA; and
(ii) the date on which any Obligations become due and payable pursuant to
Section 8.02. Any amount owing by a Designated Borrower in respect of any
Canadian BA which is not paid in accordance with the foregoing, shall, as and
from the date on which such Canadian BA matures, be deemed to be outstanding
hereunder as a Canadian Prime Rate Loan. Each Lender shall be entitled to
recover interest from such Designated Borrower, at the Default Rate, on any
amount that is not paid when due by such Designated Borrower, from the date of
maturity of each applicable Canadian BA to the date such payment, and all
interest thereon, is provided for by such Designated Borrower, both before and
after demand, default and judgment.
     (b) For purposes of this Schedule 2.01A, Section 2.05(d) and Section
8.02(c), “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Lenders, as collateral for the
Obligations in respect of Canadian BA’s, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Lenders (which documents are hereby consented to by
the

 



--------------------------------------------------------------------------------



 



Lenders). Derivatives of such term have corresponding meanings. Each Designated
Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders, a security interest in all such cash and deposit account balances and
all proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at Bank of America.
     (c) Any amounts received by the Administrative Agent to be applied to
outstanding Canadian BA’s, whether pursuant to an Event of Default and
acceleration of the Obligations under Section 8.02 or a prepayment as permitted
or required under Section 2.05, shall be deposited into an escrow account
maintained by and in the name of the Administrative Agent for the benefit of
Lenders for set-off against such outstanding Canadian BA’s as they mature, and
pending such application shall bear interest at the rate declared by the
Administrative Agent from time to time as that customarily paid by it in respect
of similar deposits for such amount and for such period relative to the maturity
date of such Canadian BA’s, as applicable. Upon the repayment of all such
outstanding Canadian BA’s, any amounts remaining (including accrued interest)
will (i) during the continuance of an Event of Default, be subject to such
remedies as each Lender Party may have hereunder or under applicable Law, or
(ii) otherwise, be released to the appropriate Designated Borrower.
     (d) The provisions of Article II applicable to Loans, Letters of Credit and
the Commitments and Obligations in respect thereof apply to Canadian BA’s and
the Commitments and Obligations in respect thereof, mutatis mutandis.
     6. Deemed Advance — Canadian BA’s. Except for amounts that are paid from
the proceeds of a rollover of a Canadian BA or for which payment has otherwise
been funded by a Designated Borrower, any amount that a Lender pays to any third
party on or after the date of maturity of a Canadian BA in satisfaction thereof,
or that is owing to a Lender in respect of a Canadian BA on or after the date of
maturity of such a Canadian BA, shall be deemed to be a Canadian Prime Rate Loan
to such Designated Borrower under this Agreement. Each Lender shall forthwith
give notice of the making of such a Loan to such Designated Borrower, the
Administrative Agent and the other Lenders. Interest shall be payable on such
Loans in accordance with the terms applicable to Canadian Prime Rate Loans.
     7. Waiver. Each Designated Borrower waives presentment for payment of
Canadian BA’s by Lenders. No Designated Borrower shall claim from a Lender any
days of grace for the payment at maturity of any Canadian BA presented and
accepted by such Lender pursuant to this Agreement. Each Designated Borrower
waives any defence to payment that might otherwise exist if for any reason a
Canadian BA shall be held by a Lender in its own right at the maturity thereof,
and the doctrine of merger shall not apply to any Canadian BA that is at any
time held by a Lender in its own right.
     8. Degree of Care. Any executed Canadian BA’s shall be held in safekeeping
with the same degree of care as if they were the applicable Lender’s own
property, and shall be kept at the place at which such Canadian BA’s are
ordinarily held by such Lender. The Administrative Agent and Lenders shall not
be liable for any damage, loss or improper use of any bankers’ acceptance draft
endorsed in blank except for any loss arising by reason of the Administrative
Agent or a Lender failing to use the same standard of care in the custody of
such

 



--------------------------------------------------------------------------------



 



bankers’ acceptance drafts as the Administrative Agent or such Lender use in the
custody of their own property of a similar nature.
     9. Obligations Absolute. The obligations of each Designated Borrower with
respect to Canadian BA’s under this Agreement shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
     (i) any lack of validity or enforceability of any bankers’ acceptance, bill
or note accepted by a Lender as a Canadian BA; or
     (ii) the existence of any claim, set off, defense or other right that any
Designated Borrower may have at any time against the holder of a Canadian BA, a
Lender or any other Person, whether in connection with this Agreement or
otherwise.
     10. Shortfall on Drawdowns, Rollovers and Conversions. Each Designated
Borrower agrees that:
     (i) the difference between the amount of a Borrowing requested by such
Designated Borrower by way of Canadian BA’s and the actual proceeds of the
Canadian BA’s;
     (ii) the difference between the actual proceeds of a Canadian BA and the
amount required to pay a maturing Canadian BA, if a Canadian BA is being rolled
over; and
     (iii) the difference between the actual proceeds of a Canadian BA and the
amount required to repay any Borrowing that is being converted to a Canadian BA;
shall be funded and paid by such Designated Borrower from its own resources, by
12:00 p.m. (Toronto time) on the day of the applicable Borrowing or may be
advanced as a Canadian Prime Rate Loan under the Commitments if such Designated
Borrower is otherwise entitled to a Borrowing under this Agreement.

 